Filed Pursuant to Rule 424(b)(3) Under the Securities Act of 1933 Registration No. 333-137957 INDEX OIL AND GAS INC. 40,686,978 Shares of Common Stock This prospectus relates to the public offering of up to 40,686,978 shares of our common stock, par value $.001 per share, which may be sold from time to time by the selling stockholders of Index Oil and Gas Inc., named in this prospectus. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We cannot assure you that the selling stockholders will sell all or any portion of the shares offered in this prospectus. The total number of shares sold herewith consists of the following shares to be issued to the selling stockholders: (i) 901,421 shares issuable upon the exercise of warrants, and (ii) 39,785,557 shares that have been issued. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive proceeds from the exercise, if any, of warrants to purchase 901,421 shares of common stock. All costs associated with this registration will be borne by us. Our common stock is currently traded on the Over-The-Counter Bulletin Board under the symbol ("IXOG.OB"). The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board onOctober 22, 2007, was $0.67. The Securities offered hereby involve a high degree of risk. See "Risk Factors" beginning on page 9. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. PROSPECTUS DATED NOVEMBER 8, 2007 INDEX OIL AND GAS INC. TABLE OF CONTENTS Page Prospectus Summary 2 Risk Factors 4 Use of Proceeds 14 Forward-Looking Statements 14 Selling Stockholders 16 Plan of Distribution 25 Market for Common Equity and Related Stockholder Matters 27 Description of Business 28 Management’s Discussion and Analysis or Plan of Operation 35 Description of Property 49 Legal Proceedings 52 Management 53 Executive Compensation 54 Certain Relationships and Related Transactions 58 Security Ownership of Certain Beneficial Owners and Management 59 Description of Securities 60 Indemnification for Securities Act Liabilities 63 Legal Matters 63 Experts 63 Changes in Accountants 63 Additional Information 63 Other Expenses of Issuance and Distribution II-1 Recent Sales of Unregistered Securities II-1 Consolidated Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "Index", "Company", "we," "us," or "our" refer to Index Oil and Gas, Inc. Overview Index Oil and Gas, Inc. is an independent oil and gas company engaged in the acquisition, exploration, appraisal, development and production of oil and gas properties located in North America. The Company includes a United Kingdom company, which provides management services and United States operating subsidiaries, which are engaged in oil and gas activities, primarily in Kansas and the Gulf Coast of Texas and Louisiana. The Company has increased our proved reserves and production principally through property acquisitions in conjunction with an active drilling program. The Company does not currently operate any of its properties and sells its current oil production to domestic crude oil purchasers. The following are key elements of our strategy: · we intend to focus our short and medium term efforts on known petroleum basins within the U.S. and initially which are proximal to our current ongoing projects in the onshore part of the Gulf of Mexico basin; · our short to mid term objective is to develop our oil and gas reserves to a point where the cash flow will contribute not only to our overhead and later, to contribute to its capital requirements for investing in new and additional projects. We believe we can achieve this objective by utilizing a risk managed approach of investing in a portfolio of drilling opportunities. By combining a number of key metrics, our management is able to select and invest in the very best prospects on offer. We have adjusted our business strategy to include more high-impact wells that can deliver, if successful, much higher value, volume, and follow-on drilling that has the potential to deliver exponential growth. Index also protects itself and its investors by limiting any single prospect investment to a small percentage of the overall funding that the company has at its disposal. Index’s current focus is directed towards: • Efficiently influencing the management of ongoing projects; • Identifying, characterizing, and capturing appropriate gas and oil opportunities; and • Efficiently using its business assets to raise additional capital as needed. This current stage of the development of the Company includes new alliances. Furthermore, the Company has built a strong portfolio of prospects during 2007 fiscal year for drilling in 2008 fiscal year, which include potential high impact wells. In summary, the Company’s strategy is to increase shareholder value by profitably increasing its reserves, production, cash flow and earnings through a risk and equity balanced program of exploration and production drilling. The Company will also consider acquisitions provided they can meet the Company’s metrics and they can augment its growth strategy and objectives. Our estimated total proved oil and gas reserves, at March 31 2007, less production to June 30, 2007, were approximately 111.757 Mboe, consisting of 22.979 thousand barrels of oil (MBbls) and 532.670 million cubic feet (MMcf) of natural gas. At March 31, 2007 approximately 99% of our proved reserves were classified as proved developed and proved behind pipe. We focus on maintaining a portfolio of long-lived, lower risk reserves along with shorter lived, higher margin reserves. We believe that this balanced reserve mix can provide a diversified cash flow foundation to fund our development and exploration drilling program. Our financial results depend upon many factors, particularly the price of oil and gas and our ability to market our production. Commodity prices are affected by changes in market demands, which are impacted by overall economic activity, weather, pipeline capacity constraints, inventory storage levels, basis differentials and other factors. As a result, we cannot accurately predict future oil and gas prices, and therefore, we cannot determine what effect increases or decreases will have on our capital program, production volumes and future revenues. In addition to production volumes and commodity prices, finding and developing sufficient amounts of oil and gas reserves at economical costs are critical to our long-term success. Like all oil and natural gas exploration and production companies, we face the challenge of natural production declines. As initial reservoir pressures are depleted, oil and natural gas production from a given well naturally decreases. Thus, an oil and natural gas exploration and production company depletes part of its asset base with each unit of oil or natural gas it produces. We attempt to overcome this natural decline by drilling and acquiring more reserves than we produce. Our future growth will depend on our ability to continue to add reserves in excess of production. We will maintain our focus on costs to add reserves through drilling and acquisitions as well as the costs necessary to produce our reserves. Our ability to add reserves through drilling is dependent on our capital resources and can be limited by many factors, including the ability to timely obtain drilling permits and regulatory approvals. 2 Our corporate offices are located at10000 Memorial Drive, Suite 440, Houston, Texas 77024 and our telephone number is (713) 683-0800. The Offering Common stock outstanding before the offering 65,803,698 shares. Common stock offered by selling stockholders Up to 40,686,978 shares. The maximum number of shares to be issued to the selling stockholders, 901,421, represents 1.35% of our current outstanding stock. Common stock to be outstanding after the offering Up to 66,705,119 shares. Use of proceeds We will not receive any proceeds from the sale of the common stock. See "Use of Proceeds" for a complete description. Risk Factors The purchase of our common stock involves a high degree of risk. You should carefully review and consider "Risk Factors" beginning on page 5. Over-The-Counter Bulletin Board Symbol IXOG.OB Forward-Looking Statements This prospectus contains forward-looking statements that address, among other things, our strategy to develop our business, projected capital expenditures, liquidity, and our development of additional revenue sources. The forward-looking statements are based on our current expectations and are subject to risks, uncertainties and assumptions. We base these forward-looking statements on information currently available to us, and we assume no obligation to update them. Our actual results may differ materially from the results anticipated in these forward-looking statements, due to various factors. The above information regarding common stock to be outstanding after the offering is based on 65,803,698 shares of common stock outstanding as of October 1, 2007 and assumes the subsequent exercise of warrants by our selling stockholders. 3 RISK FACTORS You should carefully consider the risks described below as well as other information provided to you in this document, including information in the section of this document entitled “Information Regarding Forward Looking Statements.” The risks and uncertainties described below are not the only ones facing the Company. Additional risks and uncertainties not presently known to the Company or that the Company currently believes are immaterial may also impair the Company’s business operations. If any of the following risks actually occur, the Company’s business, financial condition or results of operations could be materially adversely affected, the value of the Company common stock could decline, and you may lose all or part of your investment. Risks Related To Index’s Financial Results Index is at an early stage of development and has a limited operating history. Index was formed in 2003 operating as a private company, Index Ltd, formed under the laws of the United Kingdom and through which entity operations were conducted prior to the revere merger which occurred in 2006. As of the date of this Prospectus, Index has a limited operating history upon which you can base an evaluation of its business and prospects. As a start-up company in the early stage of development, there are substantial risks, uncertainties, expenses and difficulties Index is subject to. You should consider an investment in Index in light of these risks, uncertainties, expenses and difficulties. To address these risks and uncertainties, Index must do the following: § Successfully execute its business strategy; § Continue to develop its oil exploration and production assets; § Respond to competitive developments; and § Attract, integrate, retain and motivate qualified personnel. Index may be unable to accomplish one or more of these objectives, which could cause its business to suffer. In addition, accomplishing one or more of these objectives might be very expensive, which could harm its financial results. As a result, there can be no assurance that Index will be successful in its oil and gas activities. Index’s future performance will depend upon its management and their ability to locate and negotiate additional oil and gas opportunities in which it is solely involved or participate in as a project partner. There can be no assurance that it will be successful in its efforts. Its inability to locate additional opportunities, successfully execute its business strategy, hire additional management and other personnel, or respond to competitive developments, could have a material adverse effect on its results of operations. There can be no assurance that its operations will be profitable. Index has incurred significant losses since inception and anticipates that it will continue to incur losses for the foreseeable future. As of June 30, 2007, Index had incurred a financial loss after taxation of approximately $436,837 for Q1 of the 2008 fiscal year. Index plans to significantly increase its corporate expenses and general overhead. Management believes that its business proposition will be appealing to the oil exploration and development community. There is no assurance, however, that Index will be able to successfully achieve an increase in production and reserves at its existing properties or future acquisitions, so as to operate in a profitable manner. If the business of oil and gas well exploration and development slows, and commodity prices notably decline, its margins and profitability will suffer. Index is unable to predict whether its operating results will be profitable. Management believes that long-term profitability and growth will depend on its ability to: · Develop the reputation of Index as a successful oil and gas exploration and production company; · Successfully identify and exploit appropriate opportunities; · Develop viable strategic alliances; and 4 · Maintain sufficient volume of successful new oil and gas opportunities. Index will need to raise substantial additional capital to fund its operations, and its failure to obtain funding when needed may force it to delay, reduce or eliminate its operations, or cause its business to fail in its entirety. Index’s operations have consumed a substantial amount of cash since inception. Index expects to continue to spend substantial amounts to: · identify and exploit oil and gas opportunities; · maintain and increase the company’s human resource including full time and consultant resources; · evaluate drilling opportunities; and · evaluate future projects and areas for long term development. Index expects that its cash requirement for operations (Capex) will increase significantly over the next several years. Index will be required to raise additional capital to meet anticipated needs. Index’s future funding requirements will depend on many factors, including, but not limited to: · success of ongoing operations; · forward commodity prices; and · operating costs (including human resource costs). To date, Index’s sources of cash have been primarily limited to the sale of equity securities. Index cannot be certain that additional funding will be available on acceptable terms, or at all. To the extent that Index raises additional funds by issuing equity securities, its stockholders may experience significant dilution. Any debt financing, if available, may involve restrictive covenants that impact Index’s ability to conduct its business. If Index is unable to raise additional capital, when required, or on acceptable terms, it may have to significantly delay, scale back or discontinue its operations, or cause its business to fail in its entirety. Index may be unable to effectively maintain its oil and gas exploration business. Timely, effective and successful oil exploration and production is essential to maintaining Index’s reputation as a developing oil exploration company. Lack of opportunities or success may significantly affect Index’s viability. The principal components of Index’s operating costs include salaries paid to corporate staff, costs of retention of qualified independent engineers and geologists, annual system maintenance and rental costs, insurance, transportation costs and substantial equipment and machinery costs. Because the majority of these expenses are fixed, a reduction in the number of successful oil exploration projects, failures in discovery of new opportunities or termination of ongoing projects will result in lower revenues and margins. Prior success in exploration or production of oil wells does not guarantee future success in similar ventures; thus, its revenues could decline and its ability to effectively engage in oil recovery business would be harmed. Fluctuations in Index’s operating results and announcements and developments concerning its business affect its stock price. Index’s quarterly operating results, the number of stockholders desiring to sell their shares, changes in general economic conditions and the financial markets, the execution of new contracts and the completion of existing agreements and other developments affecting it, could cause the market price of its common stock to fluctuate substantially. Risks Related to Index’s Business Index may be unable to renew or maintain its contracts with independent purchasers, which would harm its business and financial results. Upon expiration of its independent purchasers’ contracts, Index is subject to the risk that the oil and natural gas purchasers will cease buying Index’s oil and gas production output. It is not always possible to immediately obtain replacement oil and gas purchasers as the industry is extremely competitive. If these contracts are not renewed, it could result in a significant negative impact on Index’s business. 5 Management believes that long-term profitability and growth will depend on its ability to develop the reputation of Index as a successful oil and gas exploration and production company. Index may be subject to liability risks, which could be costly and negatively impact its business and financial results. Index may be subject to liability claims. There are currently many known hazards associated with the exploration, discovery and delivery of natural gas and oil. Other significant hazards may be discovered in the future. To protect against possible liability, Index and its purchasers maintain liability insurance with coverage that they believe is consistent with industry practice and appropriate in light of the risks attendant to its business. However, if Index and its purchasers are unable to maintain insurance in the future at an acceptable cost or at all, or if its insurance does not fully cover it and a successful claim was made against Index and/or its purchasers, Index could be exposed to liability. Any claim made against Index not fully covered by insurance could be costly to defend against, result in a substantial damage award against Index and divert the attention of management from Index’s operations, which could have an adverse effect on its financial performance. Loss of key executives and failure to attract qualified managers, technologists, independent engineers and geologists could limit Index’s growth and negatively impact its operations. Index depends upon its management team to a substantial extent. In particular, Index depends upon Mr.Lyndon West, its Chief Executive Officer, Mr. Daniel Murphy, its Chairman of the Board of Directors, and Mr. Andrew Boetius, its Chief Financial Officer, for their skills, experience, and knowledge of the company and industry contacts. Currently, Index has employment or non executive director agreements with all of its directors who are: Lyndon West, Daniel Murphy, David Jenkins, Michael Scrutton and Andrew Boetius. The loss of any of these executives, or other members of Index’s management team, could have a material adverse effect on its business, results of operations or financial condition. As Index grows, it may increasingly require field managers with experience in its industry and skilled engineers, geologists and technologists to operate its diagnostic, seismic and 3D equipment. It is impossible to predict the availability of qualified managers, technologists, skilled engineers and geologists or the compensation levels that will be required to hire them. In particular, there is a very high demand for qualified technologists who are particularly necessary to operate systems similar to the ones that Index operates Index may not be able to hire and retain a sufficient number of technologists, engineers and geologists and it may be required to pay bonuses and higher independent contractor rates to its technologists, engineers and geologists which would increase its expenses. The loss of the services of any member of its senior management or Index’s inability to hire qualified managers, technologists, skilled engineers and geologists at economically reasonable compensation levels could adversely affect Index’s ability to operate and grow its business. Complying with federal and state regulations is an expensive and time-consuming process, and any failure to comply could result in substantial penalties. Index’s operations are directly or indirectly subject to extensive and continually changing regulation affecting the oil and natural gas industry. Many departments and agencies, both federal and state, are authorized by statute to issue, and have issued, rulesand regulations binding on the oil and natural gas industry and its individual participants. The failure to comply with such rulesand regulations can result in substantial penalties. The regulatory burden on the oil and natural gas industry increases its cost of doing business and, consequently, affects its profitability. Index does not believe that we are affected in a significantly different manner by these regulations than are its competitors. If Index’s operations are found to be in violation of any of the laws and regulations to which it is subject, it may be subject to the applicable penalty associated with the violation, including civil and criminal penalties, damages, fines and the curtailment of its operations. Any penalties, damages, fines or curtailment of Index’s operations, individually or in the aggregate, could adversely affect its ability to operate its business and its financial results. The risk of Index being found in violation of these laws and regulations is increased by the fact that many of them have not been fully interpreted by the regulatory authorities or the courts, and their provisions are open to a variety of interpretations. Any action against Index for violation of these laws or regulations, even if it successfully defends against it, could cause Index to incur significant legal expenses and divert management’s attention from the operation of its business. Index may experience competition from other oil and gas exploration and production companies and this competition could adversely affect Index’s revenues and its business. The market for oil and gas recovery projects is generally highly competitive. Index’s ability to compete depends on many factors, many of which are outside of its control. These factors include: timing and market acceptance, introduction of competitive technologies, price and purchaser’s interest in acquiring Index’s oil and natural gas output. 6 Many existing competitors, as well as potential new competitors, have longer operating histories, greater name recognition, substantial track records, and significantly greater financial, technical and technological resources than Index. This may allow them to devote greater resources to the development and promotion of their oil and gas exploration and production projects. Many of these competitors offer a wider range of oil and gas opportunities not available to Index and may attract business partners consequently resulting in a decrease of Index’s business opportunities. These competitors may also engage in more extensive research and development, adopt more aggressive strategies and make more attractive offers to existing and potential purchasers, and partners. Furthermore, competitors may develop technology and oil and gas exploration strategies that are equal or superior to Index’s and achieve greater market recognition. In addition, current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to better address the needs of our target market. As a result, it is possible that new competitors may emerge and rapidly acquire significant market share. Other very large companies that are primarily focused on offering competitive products include Exxon/Mobil, Shell and Yukos and numerous other large oil and gas recovery companies. There can be no assurance that Index will be able to compete successfully against its current or future competitors or that competition will not have a material adverse effect on Index’s business, results of operations and financial condition. If Index is unable to protect its intellectual property effectively, it may be unable to prevent third parties from using its technologies and methods, which would impair its competitive advantage. Index does not believe that its operations or products infringe on the intellectual property rights of others. However, there can be no assurance that others will not assert infringement or trade secret claims against Index with respect to its current or future technologies or that any such assertion will not require it to enter into a license agreement or royalty arrangement with the party asserting the claim. Responding to and defending any such claims may distract the attention of Index’s management and have an adverse effect on its business, financial condition and results of operations. Others may claim in the future that Index has infringed their past, current or future technologies. Index expects that participants in its markets increasingly will be subject to infringement claims as the number of competitors grows. Any claim like this, whether meritorious or not, could be time-consuming, and result in costly litigation and possibly result in agreements covering intellectual property secrets and technologies. These agreements might not be available on acceptable terms or at all. As a result, any claim like this could harm Index’s business. Index regards the protection of its copyrights, service marks, trademarks, and trade secrets as critical to its success. Index relies on a combination of patent, copyright, trademark, service mark and trade secret laws and contractual restrictions to protect its proprietary rights in products and services. When applicable, it will enter into confidentiality and invention assignment agreements with employees and contractors, and nondisclosure agreements with parties it conducts business with in order to limit access to and disclosure of its proprietary information. These contractual arrangements and the other steps taken to protect its intellectual property may not prevent misappropriation of its technology or deter independent third-party development of similar technologies. Index intends to pursue the registration of trademarks and service marks in the U.S. and internationally. Effective trademark, service mark, copyright and trade secret protection may not be available in every country in which its services are made available. Index will need to increase the size of its organization, and may experience difficulties in managing growth. Index is a small company with minimal employees as of June 30, 2007. Index expects to experience a period of significant expansion in headcount, facilities, infrastructure and overhead and anticipates that further expansion will be required to address potential growth and market opportunities. Future growth will impose significant added responsibilities on members of management, including the need to identify, recruit, maintain and integrate additional independent contractors and managers. Index’s future financial performance and its ability to compete effectively will depend, in part, on its ability to manage any future growth effectively. Oil and natural gas prices are volatile, and low prices could have a material adverse impact on our business. Our revenues, profitability and future growth and the carrying value of our properties depend substantially on prevailing oil and gas prices. Prices also affect the amount of cash flow available for capital expenditures and our ability to borrow and raise additional capital. The amount we will be able to borrow under any senior revolving credit facility will be subject to periodic redetermination based in part on changing expectations of future prices. Lower prices may also reduce the amount of oil and gas that we can economically produce and have an adverse effect on the value of our properties. Prices for oil and gas have increased significantly and been more volatile over the past twelve months. Historically, the markets for oil and gas have been volatile, and they are likely to continue to be volatile in the future. Among the factors that can cause volatility are: 7 • the domestic and foreign supply of oil and gas; • the ability of members of the Organization of Petroleum Exporting Countries, or OPEC, and other producing countries to agree upon and maintain oil prices and production levels; • political instability, armed conflict or terrorist attacks, whether or not in oil or gas producing regions; • the level of consumer product demand; • the growth of consumer product demand in emerging markets, such as China; • labor unrest in oil and gas producing regions; • weather conditions, including hurricanes and other natural disasters; • the price and availability of alternative fuels; • the price of foreign imports; • worldwide economic conditions; and • the availability of liquid natural gas imports. These external factors and the volatile nature of the energy markets make it difficult to estimate future prices of oil and gas and our ability to raise capital. Index’s profit margins may be adversely affected by fluctuations in the selling price and production cost of gasoline. Oil prices are significantly influenced by the supply of and demand for gasoline. Index’s results of operations may be materially harmed if the demand for or the price of gasoline decreases. Conversely, a prolonged increase in the price of or demand for gasoline could lead the U.S. government to take actions that maybe adverse to us, such easing the import of foreign oil and gas into the U.S. Transportation delays, including as a result of disruptions to infrastructure, could adversely affect Index’s operations. Index’s business will depend on the availability of a distribution infrastructure. Any disruptions in this infrastructure network, whether caused by earthquakes, storms, other natural disasters or human error or malfeasance, could materially impact our business. Therefore, any unexpected delay in transportation of Index’s produced oil and gas could result in significant disruption to Index’s operations. Index relies upon others to maintain the production of its wells and distribution of oil and gas, and any failure on their part to maintain the wells and corresponding production could impede the delivery of Index’s oil and gas, impose additional costs on it or otherwise cause its results of operations or financial condition to suffer. Index’s business may be influenced by seasonal fluctuations. Index’s operating results may be influenced by seasonal fluctuations in the price of oil. The price of oil tends to rise during the winter and summer seasons and tends to decrease during the spring season. Furthermore, the price of unleaded gasoline tends to rise during each of the summer and winter. The price for natural gas, however, tends to be lower in the spring and summer and higher in the fall and winter. Given Index’s lack of operating history, Index do not know yet how these seasonal fluctuations will affect its operating results over time. Assets we acquire may prove to be worth less than we paid because of uncertainties in evaluating recoverable reserves and potential liabilities. Our initial growth is due to acquisitions of properties and undeveloped leaseholds. We expect acquisitions will also contribute to our future growth. Successful acquisitions require an assessment of a number of factors, including estimates of recoverable reserves, exploration potential, future oil and gas prices, operating and capital costs and potential environmental and other liabilities. Such assessments are inexact and their accuracy is inherently uncertain. In connection with our assessments, we perform a review of the acquired properties which we believe is generally consistent with industry practices. However, such a review will not reveal all existing or potential problems. In addition, our review may not permit us to become sufficiently familiar with the properties to fully assess their deficiencies and capabilities. We do not inspect every well. Even when we inspect a well, we do not always discover structural, subsurface and environmental problems that may exist or arise. We are generally not entitled to contractual indemnification for preclosing liabilities, including environmental liabilities. Normally, we acquire interests in properties on an “as is” basis with limited remedies for breaches of representations and warranties. As a result of these factors, we may not be able to acquire oil and gas properties that contain economically recoverable reserves or be able to complete such acquisitions on acceptable terms. Estimates of oil and gas reserves are uncertain and any material inaccuracies in these reserve estimates will materially affect the quantities and the value of our reserves. 8 This Preliminary Prospectus contains estimates of our proved oil and gas reserves. These estimates are based upon various assumptions, including assumptions required by the SEC relating to oil and gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. The process of estimating oil and gas reserves is complex. This process requires significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each reservoir. Actual future production, oil and gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and gas reserves will vary from those estimated. Any significant variance could materially affect the estimated quantities and the value of our reserves. Our properties may also be susceptible to hydrocarbon drainage from production by other operators on adjacent properties. In addition, we may adjust estimates of proved reserves to reflect production history, results of exploration and development, prevailing oil and gas prices and other factors, many of which are beyond our control. Recovery of undeveloped reserves requires significant capital expenditures and successful drilling operations. The reserve data assumes that we will make capital expenditures to develop our reserves. Although we have prepared estimates of these oil and gas reserves and the costs associated with development of these reserves in accordance with SEC regulations, we cannot assure you that the estimated costs or estimated reserves are accurate, that development will occur as scheduled or that the actual results will be as estimated. Our exploration and development drilling efforts and the operation of our wells may not be profitable or achieve our targeted returns. We require significant amounts of undeveloped leasehold acreage in order to further our development efforts. Exploration, development, drilling and production activities are subject to many risks, including the risk that commercially productive reservoirs will not be discovered. We invest in property, including undeveloped leasehold acreage, which we believe will result in projects that will add value over time. However, we cannot guarantee that all of our prospects will result in viable projects or that we will not abandon our initial investments. Additionally, we cannot guarantee that the leasehold acreage we acquire will be profitably developed, that new wells drilled by us will be productive or that we will recover all or any portion of our investment in such leasehold acreage or wells. Drilling for oil and gas may involve unprofitable efforts, not only from dry wells but also from wells that are productive but do not produce sufficient net reserves to return a profit after deducting operating and other costs. In addition, wells that are profitable may not achieve our targeted rate of return. Our ability to achieve our target results are dependent upon the current and future market prices for oil and gas, costs associated with producing oil and gas and our ability to add reserves at an acceptable cost. We rely to a significant extent on 3D seismic data and other advanced technologies in identifying leasehold acreage prospects and in conducting our exploration activities. The 3D seismic data and other technologies we use do not allow us to know conclusively prior to acquisition of leasehold acreage or drilling a well whether oil or gas is present or may be produced economically. The use of 3D seismic data and other technologies also requires greater pre-drilling expenditures than traditional drilling strategies. In addition, we may not be successful in implementing our business strategy of controlling and reducing our drilling and production costs in order to improve our overall return. The cost of drilling, completing and operating a well is often uncertain and cost factors can adversely affect the economics of a project. We cannot predict the cost of drilling, and we may be forced to limit, delay or cancel drilling operations as a result of a variety of factors, including: • unexpected drilling conditions; • pressure or irregularities in formations; • equipment failures or accidents; • adverse weather conditions, including hurricanes or other natural disasters; • compliance with governmental requirements; and • shortages or delays in the availability of drilling rigs and the delivery of equipment. The unavailability or high cost of drilling rigs, equipment, supplies, personnel and oil field services could adversely affect our ability to execute our exploration and development plans on a timely basis and within our budget. Our industry is cyclical and, from time to time, there is a shortage of drilling rigs, equipment, supplies or qualified personnel. During these periods, the costs and delivery times of rigs, equipment and supplies are substantially greater. In addition, the demand for, and wage rates of, qualified drilling rig crews rise as the number of active rigs in service increases. As a result of increasing levels of exploration and production in response to strong prices of oil and natural gas, the demand for oilfield services has risen, and the costs of these services are increasing, while the quality of these services may suffer. If the unavailability or high cost of drilling rigs, equipment, supplies or qualified personnel were particularly severe in Kansas, Texas and Louisiana, we could be materially and adversely affected because our operations and properties are concentrated in those areas. 9 The marketability of our oil and gas production depends on services and facilities that we typically do not own or control. The failure or inaccessibility of any such services or facilities could result in a curtailment of production and revenues. The marketability of our production depends in part upon the availability, proximity and capacity of gathering systems, pipelines and processing facilities. Pursuant to interruptible or short term transportation agreements, we generally deliver gas through gathering systems and pipelines that we do not own. Under the interruptible transportation agreements, the transportation of our gas may be interrupted due to capacity constraints on the applicable system, for maintenance or repair of the system, or for other reasons as dictated by the particular agreements. If any of the pipelines or other facilities becomes unavailable, we would be required to find a suitable alternative to transport and process the gas, which could increase our costs and reduce the revenues we might obtain from the sale of the gas. We are dependent on the skill, ability and decisions of third party operators. We do not operate any of our properties. The success of the drilling, development and production of the oil and gas properties are dependent upon the decisions of such third-party operators and their diligence to comply with various laws, rules and regulations affecting such properties. The failure of any third-party operator to make decisions, perform their services, discharge their obligations, deal with regulatory agencies, and comply with laws, rules and regulations, including environmental laws and regulations in a proper manner with respect to properties in which we have an interest could result in material adverse consequences to our interest in such properties, including substantial penalties and compliance costs. Such adverse consequences could result in substantial liabilities to us or reduce the value of our properties, which could negatively affect our results of operations. Our oil and gas activities are subject to various risks which are beyond our control. Our operations are subject to many risks and hazards incident to exploring and drilling for, producing, transporting, marketing and selling oil and gas. Although we may take precautionary measures, many of these risks and hazards are beyond our control and unavoidable under the circumstances. Many of these risks or hazards could materially and adversely affect our revenues and expenses, the ability of certain of our wells to produce oil and gas in commercial quantities, the rate of production and the economics of the development of, and our investment in the prospects in which we have or will acquire an interest. Any of these risks and hazards could materially and adversely affect our financial condition, results of operations and cash flows. Such risks and hazards include: • human error, accidents, labor force and other factors beyond our control that may cause personal injuries or death to persons and destruction or damage to equipment and facilities; • blowouts, fires, hurricanes, pollution and equipment failures that may result in damage to or destruction of wells, producing formations, production facilities and equipment; • unavailability of materials and equipment; • engineering and construction delays; • unanticipated transportation costs and delays; • unfavorable weather conditions; • hazards resulting from unusual or unexpected geological or environmental conditions; • environmental regulations and requirements; • accidental leakage of toxic or hazardous materials, such as petroleum liquids or drilling fluids, into the environment; • changes in laws and regulations, including laws and regulations applicable to oil and gas activities or markets for the oil and gas produced; • fluctuations in supply and demand for oil and gas causing variations of the prices we receive for our oil and gas production; and • the internal and political decisions of OPEC and oil and natural gas producing nations and their impact upon oil and gas prices. As a result of these risks, expenditures, quantities and rates of production, revenues and cash operating costs may be materially adversely affected and may differ materially from those anticipated by us. Governmental and environmental regulations could adversely affect our business. Our business is subject to federal, state and local laws and regulations on taxation, the exploration for and development, production and marketing of oil and gas and safety matters. Many laws and regulations require drilling permits and govern the spacing of wells, rates of production, prevention of waste, unitization and pooling of properties and other matters. These laws and regulations have increased the costs of planning, designing, drilling, installing, operating and abandoning our oil and gas wells and other facilities. In addition, these laws and regulations, and any others that are passed by the jurisdictions where we have production, could limit the total number of wells drilled or the allowable production from successful wells, which could limit our revenues. 10 Our operations are also subject to complex environmental laws and regulations adopted by the various jurisdictions in which we have or expect to have oil and gas operations. We could incur liability to governments or third parties for any unlawful discharge of oil, gas or other pollutants into the air, soil or water, including responsibility for remedial costs. We could potentially discharge these materials into the environment in any of the following ways: • from a well or drilling equipment at a drill site; • from gathering systems, pipelines, transportation facilities and storage tanks; • damage to oil and gas wells resulting from accidents during normal operations; and • blowouts, hurricanes, cratering and explosions. Because the requirements imposed by laws and regulations are frequently changed, we cannot assure you that laws and regulations enacted in the future, including changes to existing laws and regulations, will not adversely affect our business. In addition, because we acquire interests in properties that may have been operated in the past by others and are currently operated by others, we may be liable for environmental damage caused by those operators. We cannot be certain that the insurance coverage maintained by us will be adequate to cover all losses that may be sustained in connection with all oil and gas activities. We maintain general and excess liability policies, which we consider to be reasonable and consistent with industry standards. These policies generally cover: • personal injury; • bodily injury; • third party property damage; • medical expenses; • legal defense costs; • pollution in some cases; • well blowouts in some cases; and • workers compensation. There can be no assurance that this insurance coverage will be sufficient to cover every claim made against us in the future. A loss in connection with our oil and natural gas properties could have a materially adverse effect on our financial position and results of operation to the extent that the insurance coverage provided under our policies cover only a portion of any such loss. Title to the properties in which we have an interest may be impaired by title defects. Our operators generally obtain title opinions on significant properties that we have working interests in. However, there is no assurance that we will not suffer a monetary loss from title defects or failure. Generally, under the terms of the operating agreements affecting our properties, any monetary loss is to be borne by all parties to any such agreement in proportion to their interests in such property. If there are any title defects or defects in assignment of leasehold rights in properties in which we hold an interest, we will suffer a financial loss . We are subject to compliance with securities law, which exposes us to potential liabilities, including potential rescission rights. We have periodically offered and sold our common stock to investors pursuant to certain exemptions from the registration requirements of the Securities Act of 1933, as well as those of various state securities laws. The basis for relying on such exemptions is factual; that is, the applicability of such exemptions depends upon our conduct and that of those persons contacting prospective investors and making the offering. We have not received a legal opinion to the effect that any of our prior offerings were exempt from registration under any federal or state law. Instead, we have relied upon the operative facts as the basis for such exemptions, including information provided by investors themselves. If any prior offering did not qualify for such exemption, an investor would have the right to rescind its purchase of the securities if it so desired. It is possible that if an investor should seek rescission, such investor would succeed. A similar situation prevails under state law in those states where the securities may be offered without registration in reliance on the partial preemption from the registration or qualification provisions of such state statutes under the National Securities Markets Improvement Act of 1996. If investors were successful in seeking rescission, we would face severe financial demands that could adversely affect our business and operations. Additionally, if we did not in fact qualify for the exemptions upon which it has relied, we may become subject to significant fines and penalties imposed by the SEC and state securities agencies. 11 The following risks relate principally to the Company’s Common Stock and its market value There is a limited market for our common stock which may make it more difficult for you to dispose of your stock. Our common stock has been quoted on the OTC Bulletin Board under the symbol "IXOG.OB" since December 16, 2005. There is a limited trading market for our common stock. Furthermore, the trading in our common stock maybe highly volatile, as for example, approximately more than one-third of the trading days during July of 2007 saw trading in our stock of less than 100,000 shares per day. During that same period, the smallest number of shares trade in one day was 3,800 and the largest number of shares traded in one day was 582,400. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our Common Stock to sell our Common Stock, or the prices at which holders may be able to sell our Common Stock. The price of our Common Stock may be volatile The trading price of our Common Stock may be highly volatile and could be subject to fluctuations in response to a number of factors beyond our control. Some of these factors are: • our results of operations and the performance of our competitors; • the public’s reaction to our press releases, our other public announcements and our filings with the Securities and Exchange Commission, or SEC; • changes in earnings estimates or recommendations by research analysts who follow, or may follow, us or other companies in our industry; • changes in general economic conditions; • changes in market prices for oil and gas; • actions of our historical equity investors, including sales of common stock by our directors and executive officers; • actions by institutional investors trading in our stock; • disruption of our operations; • any major change in our management team; • other developments affecting us, our industry or our competitors; and • U.S. and international economic, legal and regulatory factors unrelated to our performance. In recent years the stock market has experienced significant price and volume fluctuations. These fluctuations may be unrelated to the operating performance of particular companies. These broad market fluctuations may cause declines in the market price of our common stock. The price of our Common Stock could fluctuate based upon factors that have little or nothing to do with our company or its performance, and those fluctuations could materially reduce our Common Stock price. OurCommon Stockis subject to the "penny stock" rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: 12 · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The requirements of being a public company, including compliance with the reporting requirements of the exchange act and the requirements of the Sarbanes Oxley act, strains our resources, increases our costs and may distract management, and we may be unable to comply with these requirements in a timely or cost-effective manner. As a public company, we need to comply with laws, regulations and requirements, including certain corporate governance provisions of the Sarbanes-Oxley Act of 2002 and related regulations of the SEC and requirements of OTCBB. Complying with these statutes, regulations and requirements occupies a significant amount of the time of our board of directors and management. We are or may be required to: • institute a comprehensive compliance function; • establish internal policies, such as those relating to disclosure controls and procedures and insider trading; • design, establish, evaluate and maintain a system of internal controls over financial reporting in compliance with the requirements of Section404 of the Sarbanes-Oxley Act and the related rules and regulations of the SEC and the Public Company Accounting Oversight Board; • prepare and distribute periodic reports in compliance with our obligations under the federal securities laws; • involve and retain outside counsel and accountants in the above activities; and • establish an investor relations function. In addition, rules adopted by the SEC pursuant to Section404 of the Sarbanes-Oxley Act of 2002 will require annual assessment of our internal control over financial reporting, and attestation of the assessment by our independent registered public accountants Under the current SEC regulations, we will be required to include a management report on internal controls over financial reporting in our Form 10-KSB annual report for the year ended March 31, 2008, and we will be required to include an auditor’s report on internal controls over financial reporting for the year ended March 31, 2009.As the standards that must be met for management to assess the internal control over financial reporting as effective are new and complex, when applicable to us, will require significant documentation, testing and possible remediation to meet the detailed standards, and we may encounter problems or delays in completing activities necessary to make an assessment of our internal control over financial reporting. In the future, when these compliance standards are applicable to us, if we are unable to accomplish these objectives or achieve required compliance in a timely and effective fashion, our ability to comply with our financial reporting requirements and other rules that apply to reporting companies could be impaired, and we may be subject to sanctions or investigation by regulatory authorities such as the SEC or Nasdaq. In addition, failure to comply with Section404 or a report of a material weakness may cause investors to lose confidence in us and may have a material adverse effect on our stock price. The Company does not expect to pay dividends in the future. Any return on investment may be limited to the value of the Company’s stock. 13 The Company does not anticipate paying cash dividends on its stock in the foreseeable future. The payment of dividends on the Company’s stock will depend on its earnings, financial condition and other business and economic factors affecting the Company at such time as the board of directors may consider relevant. If the Company does not pay dividends, its stock may be less valuable because a return on your investment will only occur if the Company’s stock price appreciates. A sale of a substantial number of shares of the Company’s common stock may cause the price of its common stock to decline. If the Company’s stockholders sell substantial amounts of the Company’s common stock in the public market, including shares issued upon the exercise of outstanding options or warrants, the market price of its common stock could fall. These sales also may make it more difficult for the Company to sell equity or equity-related securities in the future at a time and price that the Company deems reasonable or appropriate. Stockholders who have been issued shares in the Acquisition will be able to sell their shares pursuant to Rule 144 under the Securities Act of 1933, beginning one year after the stockholders acquired their shares. The exercise of our outstanding warrants and options may depress our stock price We had 901,421 warrants and 5,077,526 options to purchase shares of our common stock outstanding, at June 30, 2007. The exercise of warrants and/or options by a substantial number of holders within a relatively short period of time could have the effect of depressing the market price of our common stock and could impair our ability to raise capital through the sale of additional equity securities We may need additional capital that could dilute the ownership interest of investors. We require substantial working capital to fund our business. If we raise additional funds through the issuance of equity, equity-related or convertible debt securities, these securities may have rights, preferences or privileges senior to those of the rights of holders of our common stock and they may experience additional dilution. We cannot predict whether additional financing will be available to us on favorable terms when required, or at all. Since our inception, we have experienced negative cash flow from operations and expect to experience significant negative cash flow from operations in the future. The issuance of additional common stock by our management may have the effect of further diluting the proportionate equity interest and voting power of holders of our common stock, including investors in this offering. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholders. We will not receive any proceeds from the sale of shares of common stock in this offering. We will, however, receive proceeds from the exercise, if any, of warrants to purchase 901,421 shares of common stock. FORWARD-LOOKING STATEMENTS Some of the statements contained in this Registration Statement that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Registration Statement, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: • our ability to attract and retain management; • our growth strategies; • anticipated trends in our business; • our future results of operations; • our ability to make or integrate acquisitions; • our liquidity and ability to finance our exploration, acquisition and development activities; • our ability to successfully and economically explore for and develop oil and gas resources; 14 • market conditions in the oil and gas industry; • the timing, cost and procedure for proposed acquisitions; • the impact of government regulation; • estimates regarding future net revenues from oil and natural gas reserves and the present value thereof; • planned capital expenditures (including the amount and nature thereof); • increases in oil and gas production; • the number of wells we anticipate drilling in the future; • estimates, plans and projections relating to acquired properties; • the number of potential drilling locations; • our financial position, business strategy and other plans and objectives for future operations; • the possibility that our acquisitions may involve unexpected costs; • the volatility in commodity prices for oil and gas; • the accuracy of internally estimated proved reserves; • the presence or recoverability of estimated oil and gas reserves; • the ability to replace oil and gas reserves; • the availability and costs of drilling rigs and other oilfield services; • environmental risks; • exploration and development risks; • competition; • the inability to realize expected value from acquisitions; • the ability of our management team to execute its plans to meet its goals; • general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and • other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. All written and oral forward-looking statements made in connection with this Form 10-K that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. 15 SELLING STOCKHOLDERS The table below sets forth information concerning the resale of the shares of common stock by the selling stockholders. We will not receive any proceeds from the resale of the common stock by the selling stockholders. We will receive proceeds from the exercise of the warrants. Except to the extent indicated below, all the shares registered below are assumed to be sold by the selling stockholders, and none of the selling stockholders will continue to own any shares of our common stock. The following table also sets forth the name of each person who is offering the resale of shares of common stock by this prospectus, the number of shares of common stock beneficially owned by each person, the number of shares of common stock that may be sold in this offering and the number of shares of common stock each person will own after the offering, assuming they sell all of the shares offered. With the exception of Lyndon West, Andrew Boetius, Daniel Murphy, David Jenkins and Michael Scrutton, none of the selling stockholders have held any position or office or had any other material relationship with us or any of our predecessors or affiliates within the past three years. Except to the extent indicated otherwise, all of the selling stockholders have advised us that they are not broker-dealers or affiliates of broker-dealers and they believe they are not required to be broker-dealers. Selling Stockholders Shares of Common Stock Owned Prior to the Offering Percentage of Ownership Before the Offering Number of Shares Being Offered Shares of Common Stock Owned After the Offering Percentage of Ownership After the Offering GROUP A 1. ANTONIO JAUME SUREDA 24400 24400 0 0 2. BERNARD FIOL CARDONA 11800 11800 0 0 3. GABRIEL LLABRES MATEU 0 0 0 0 4. JUAN RAMON GARCIA GARCIA 0 0 0 0 5. JUAN RAMON GARCIA RAMIS 0 0 0 0 6. MIGUEL AMENGUAL POMAR 58333 58333 0 0 7. RICARDO ALONSO 0 0 0 0 8. SALVADOR MAIMO 40000 40000 0 0 9. CLAU DE ROBI 0 0 0 0 10. DANEL TRADING 165000 165000 0 0 11. DELOTT GROUP CORP. (I) 293750 293750 0 0 12. GEORGES CONSTANTIN 165600 165600 0 0 13. NICOLAS HOFFMANN 27600 27600 0 0 14. PUREPOWER CORP (II) 175000 175000 0 0 15. UNIGRUP SA (III) 686540 686540 0 0 16. WUXI CORPORATION A.V.V (IV) 0 0 0 0 17. COMERCIAL TITOYA RIVERS (V) 270,833 270,833 0 0 18. ANDBANK (VI) 730000 730000 0 0 19. BLENTON MANAGEMENT (VII) 848,000 848,000 0 0 20. ALBERTO PEREZ SOLANO 0 0 0 0 21. ALEJANDRO CORBACHO SANCHEZ-IBARGUEN 12000 12000 0 0 22. ALFREDO GARCIA RAYA 12000 12000 0 0 23. ALFREDO ROSA PEINADO 0 0 0 0 24. ANA TERESA PORRAS NARVAEZ 0 0 0 0 25. ANGEL ALAIZ BARRAGAN 20000 20000 0 0 26. ANGELA MACIAS MAYA 20000 20000 0 0 27. ANTONIO AGUILAR PALOMO 0 0 0 0 28. ANTONIO ARIZA GARCIA 40000 40000 0 0 29. ANTONIO AVILA ANDUJAR 6000 6000 0 0 30. ANTONIO CALO LOPEZ 15000 15000 0 0 31. ANTONIO MACIAS DURAN 36000 36000 0 0 32. ANTONIO MARTINEZ MELINI 18000 18000 0 0 33. ANTONIO TORRES ROJAS 0 0 0 0 34. CARLOS CORREDOR TOLEDO 6000 6000 0 0 35. CARLOS DE ANTA ALVAREZ 12000 12000 0 0 36. CARLOS VALENZUELA CLAROS 12000 12000 0 0 37. CARMEN MARTINEZ TALLO 0 0 0 0 38. CAYETANA DEL PINO MALDONADO 6000 6000 0 0 39. CAYETANO GARCIA DE LA BORBOLLA 10000 10000 0 0 16 40. CLEMENTE MACIAS TERRON 26000 26000 0 0 41. CRISTINA MESEGUER CALERO (INCI) 30000 30000 0 0 42. CRISTOBAL JAVIER LUQUE GOMARIN 0 0 0 0 43. DANIEL LUQUE FERNANDEZ 0 0 0 0 44. DAVID GARCIA TERNERO 9000 9000 0 0 45. EDUARDO PISA MARTIN ENRIQUE GRANADOS 12000 12000 0 0 46. ELADIO GARCIA BORBOLLA 10000 10000 0 0 47. ELOISA DIAZ MUNOZ 8000 8000 0 0 48. EMILIO ORDINA VEGA 24000 24000 0 0 49. ENRIQUE AVILES GOMEZ 0 0 0 0 50. ESTEBAN LOPEZ MARTIN 0 0 0 0 51. FERNANDO MACIAS MAYA 400000 400000 0 0 52. FRANCISCO GONZALEZ ARREBOLA 30000 30000 0 0 53. FRANCISCO ESPASANDIN BUSTELO 12000 12000 0 0 54. FRANCISCO JAVIER PEREZ RODRIGUEZ 0 0 0 0 55. FRANCISCO MUNOZ CARDERO 12000 12000 0 0 56. FRANCISCO OJEDA DOMINGUEZ 6000 6000 0 0 57. FRANCISCO PAEZ PEREZ 30000 30000 0 0 58. GONZALO PASCA LOZANO 12000 12000 0 0 59. GREGORIO CASTANO MORUETA 54000 54000 0 0 60. HERMOGENES GARCIA GONZALEZ 30000 30000 0 0 61. IGNACIO CONTRERAS MORA 24000 24000 0 0 62. IGNACIO CORREDERA GARCIA 0 0 0 0 63. IGNACIO MARTIN VELASCO 24000 24000 0 0 64. IGNACIO PEMAN DOMECQ 8000 8000 0 0 65. IGNACIO SANCHIS ROBINA 0 0 0 0 66. ISABEL VALLE MOYANO 0 0 0 0 67. ISMAEL GAMEZ VELA 12000 12000 0 0 68. JAVIER LASARTE ALVAREZ 0 0 0 0 69. JAVIER LEON ALDAMA 0 0 0 0 70. JAVIER MARTINEZ PEREZ 12000 12000 0 0 71. JAVIER TORRALBO LEON 0 0 0 0 72. JERONIMO PAEZ PEREZ 12000 12000 0 0 73. JESUS JOSE DIAZ VILLARD 12000 12000 0 0 74. JOSE ANTONIO MARTINEZ GOMEZ 12000 12000 0 0 75. JOSE ANTONIO PAEZ PEREZ 12000 12000 0 0 76. JOSE CARRETO MEJIAS 24406 24406 0 0 77. JOSE EDUARDO NAVARRO MOLINA 6000 6000 0 0 78. JOSE JAVIER ROMAN MARTIN 18000 18000 0 0 79. JOSE JOAQUIN CASADO ROBLES 6000 6000 0 0 80. JOSE LUIS GARCIA GONZALEZ 30000 30000 0 0 81. JOSE LUIS GARCIA LOPEZ 12000 12000 0 0 82. JOSE LUIS MENDOZA BARBA 6000 6000 0 0 83. JOSE MANUEL PELAEZ IZQUIERDO 12000 12000 0 0 84. JOSE MARIA CARMONA MANGA 12000 12000 0 0 85. JOSE MARIA GARZON MERGELINA 0 0 0 0 86. JOSE MARIA MARTINEZ JORDAN 0 0 0 0 87. JOSE MARIA SUAREZ MAYA 6000 6000 0 0 88. JOSE MORA RUIZ 0 0 0 0 89. JOSE RAMON SANCHEZ DIAZ 20000 20000 0 0 90. JOSE SANCHEZ MARCHENA 6000 6000 0 0 91. JUAN ANTONIO MURUBE LEON 12000 12000 0 0 92. JUAN JOSE MADINABEITIA LUQUE 18000 18000 0 0 93. JUAN MANUEL AMADOR AGEA 12000 12000 0 0 94. JUAN MANUEL CARMONA MANGA 12000 12000 0 0 95. JUAN MIGUEL VARO MARTINEZ 6000 6000 0 0 96. JULIA PENA GALEOTE 0 0 97. LEAL Y MARTIN ECONOMISTAS (VIII) 0 0 0 0 98. LEONARDO PENA GALEOTE 12000 12000 0 0 99. LUCIANA LUENGO PARDAL 55000 55000 0 0 100. LUIS ALVAREZ ARIZA 16000 16000 0 0 101. LUIS AMATE CANSINO 0 0 0 0 102. LUIS CORTES MENDEZ 24000 24000 0 0 103. LUIS NUNEZ MUNOZ 12000 12000 0 0 104. MARIA ASCENCION FERNANDEZ MORGAZ 20000 20000 0 0 105. MANUEL GARCIA BORBOLLA 10000 10000 0 0 106. MANUEL ALAIZ BARRAGAN 12000 12000 0 0 107. MANUEL ALEJANDRO RODRIGUEZ CAMPINS 0 0 0 0 108. MANUEL ANGEL RODRIGUEZ THORICES FLORES 12000 12000 0 0 109. MANUEL FERNANDEZ PIEDRA CORTES 12000 12000 0 0 110. MANUEL GALLARDO DE LA ROSA 12000 12000 0 0 111. MANUEL GALLARDO TERCERO 0 0 0 0 112. MANUEL GONZALEZ RIVERO 0 0 0 0 113. MANUEL JOSE SERRANO DOMINGUEZ 12000 12000 0 0 114. MANUEL MARTIN NARANJO 50000 50000 0 0 115. MANUEL RAMIREZ NIETO 12000 12000 0 0 116. MARCO ANTONIO CEBOLLA ARTEAGA 12000 12000 0 0 117. MARIA AMELIA LOPEZ MELERO 20000 20000 0 0 118. MARIA ANGELES DE LA TORRE DIAZ 12000 12000 0 0 119. MARIA DEL CAMINO GONZALEZ MARTINEZ 6000 6000 0 0 120. MARIA DEL CARMEN SANCHEZ PEREZ 10000 10000 0 0 121. MARIA ELITANIA PICON GARROTE 20000 20000 0 0 122. MARIA JOSE MACIAS MAYA 20000 20000 0 0 123. MARIA LUISA PEREZ SEGURA 0 0 0 0 124. MARIA PAZ PEREZ REINA 6000 6000 0 0 125. MARIA VICTORIA ARIZA LUQUE 12000 12000 0 0 126. MARIANO LASARTE LOPEZ 0 0 0 0 127. MARIANO MAURI ARGUDO 6000 6000 0 0 128. MARVEL ECONOMISTAS,S.L. (IX) 30000 30000 0 0 129. MATILDE PALACIOS CAMPOS 20000 20000 0 0 130. MAURICIO WAMBA DE LOS SANTOS 12000 12000 0 0 131. MENDOZA Y RIOS 25,S.L. (X) 20000 20000 0 0 132. MERCEDES PRADA MELLADO 0 0 0 0 133. MIGUEL ANGEL DEL REGUERO DEL VALLE 6000 6000 0 0 134. MONTSERRAT TRININO QUERALT 6000 6000 0 0 135. PABLO TRUJILLO HERNANDEZ 8000 8000 0 0 136. PAULA GARZON MURILLO 24000 24000 0 0 137. PEDRO ANGEL PANIAGUA DOMINGUEZ 12000 12000 0 0 138. PEDRO LUIS ROMAN SEVILLANO 24000 24000 0 0 139. PEDRO MAURI ARGUDO 0 0 0 0 140. PILAR BECERRA RUBIO 0 0 0 0 141. PILAR GARCIA ALVAREZ DE PEREA 0 0 0 0 142. PILAR LEON GARCIA 0 0 0 0 143. RAFAEL GONZALEZ BUENDIA 0 0 0 0 144. RAFAEL LOPEZ DAMAS 180000 180000 0 0 145. RAFAEL MARTINEZ AGUILAR 28000 28000 0 0 146. RAFAEL UCEDA VILLAMOR 0 0 0 0 147. REMEDIOS PEREZ ALVAREZ 12000 12000 0 0 148. RICARDO FERNANDEZ DAVILA 12000 12000 0 0 149. RICARDO GOMEZ RIVAS 6000 6000 0 0 150. ROCIO CABELLO DE LOS COBOS 6000 6000 0 0 151. ROCIO GARRIDO DIAZ 12000 12000 0 0 152. ROCIO VILLALBA RODRIGUEZ 0 0 0 0 153. RODOLFO LOZANO LOZANO 36000 36000 0 0 154. ROSARIO BENITEZ ARTHOUS 10000 10000 0 0 155. ROSARIO PAEZ PEREZ 12000 12000 0 0 156. SONIA BELTRAN GARCIA 6000 6000 0 0 157. SONIA JIMENEZ RUIZ 36000 36000 0 0 158. TERESA FROIS LOPEZ 0 0 0 0 159. TOMAS POLO SANCHEZ 6000 6000 0 0 160. VICENTE RODRIGUEZ DE LA ROSA 0 0 0 0 17 161. EDUARDO GUZMAN SALAS 19665 19665 0 0 162. MAGDALENA SOCIAS 23700 23700 0 0 163. JAVIER RUIZ SANCHO 21633 21633 0 0 164. LAURA RUIZ SANCHO 12000 12000 0 0 165. DAVID MORALES POL 23600 23600 0 0 166. FERNANDO DE GUZMAN 23600 23600 0 0 167. AGROPECUARIA EL ALCAIDE (XLII) 30000 30000 0 0 168. MULBERRY ASESORES S.L. (XI) 0 0 0 0 169. ALBERT GIL PEREZ 24000 24000 0 0 170. JORDI GIL GARCIA 24000 24000 0 0 171. MARIA ROSA PEREZ RUIZ 24000 24000 0 0 172. JOSEPH JULIA 0 0 0 0 173. JOSEP RIBERA SERRA 59000 59000 0 0 174. FERNANDO RAMIREZ 200000 200000 0 0 175. ANAMIT GMAMARYAN 80000 80000 0 0 176. JOSE LUIS FERNANDEZ AMER 85000 85000 0 0 177. CARMEN FERNANDEZ AMER 0 0 0 0 178. ENRIQUE VIDAL 59000 59000 0 0 179. ROSA MARIA ROIG VILATA 0 0 0 0 180. JOSE TUENEU 97916 97916 0 0 181. IVAN BIANCO 17500 17500 0 0 182. WALTER VITARELLI 8000 8000 0 0 183. MAURIZIO GUGLIELMO 0 0 0 0 184. CARLOS FERNANDEZ AMER 47389 47389 0 0 185. GERLACH & CO (XII) 452265 452265 0 0 GROUP B 186. Lyndon West 4,319,087 4,319,087 0 0 187. Andrew Boetius 1,257,969 1,257,969 0 0 188. Daniel Murphy 438,053 438,053 0 0 189. Michael Scrutton 2,485,729 2,485,729 0 0 190. David Jenkins 1,103,116 1,103,116 0 0 191. Douglas Wordsworth 3,829,433 3,829,433 0 0 192. Ian Cross 954,384 954,384 0 0 193. Robert Pile 259,590 259,590 0 0 194. Robert Winsloe 239,547 239,547 0 0 195. Michael Page 310,126 310,126 0 0 196. Rod Salter 172,997 172,997 0 0 197. Richard Fowler 917,634 917,634 0 0 198. Robert Lambert 1,006,853 1,006,853 0 0 199. Michael Perry 714,214 714,214 0 0 200. Remington Ltd. (XIII) 857,064 857,064 0 0 201. Michael Moore 614,225 614,225 0 0 202. Sequoyah Index Ltd. (XIV) 2,447,647 2,447,647 0 0 203. Brian Simmonds 287,348 287,348 0 0 204. Carl Reinhardt 975,475 975,475 0 0 205. Anthony Evans 285,685 285,685 0 0 206. ICON Corporate Finance Limited (XV) 138,664 138,664 0 0 GROUP C 0 0 207. Alaiz Barragan, Angel 25,600 25,600 0 0 208. Almendros, Justo Luis 0 0 0 0 209. Amogin S.L. (XVI) 37,500 37,500 0 0 210. Amores Cervera, Julio 30,000 30,000 0 0 211. Anta Alvarez, Carlos 19,200 19,200 0 0 212. Anta Inversiones y Asesoramiento S.A. (XVII) 0 0 0 0 213. Aponte Unzuaga, Fernando 7,680 7,680 0 0 214. Ariza Luque, Ma Victoria 7,680 7,680 0 0 215. Arnau Pozo, Sandra 19,500 19,500 0 0 216. Aserfisur S.L. (XVIII) 230,400 230,400 0 0 217. Baella Isanta, Guillermo 75,000 75,000 0 0 218. Ballart Sans, Daniel 62,500 62,500 0 0 219. Beltran Ruiz, Enrique 50,000 50,000 0 0 220. Benvenuty Cowley, Miranda 0 0 0 0 221. Berdusan, German 37,500 37,500 0 0 222. Buitoni, Andrea 25,000 25,000 0 0 223. Cami Fernandez, Gabriel 12,500 12,500 0 0 224. Carretero, Jose Luis 23,040 23,040 0 0 225. Casajuana Minas, Pere 87,500 87,500 0 0 226. Chillida Santisteban, Miguel 12,500 12,500 0 0 227. Contreras Mora, Ignacio 42,240 42,240 0 0 228. Coppa, Stefano 149,000 149,000 0 0 229. Corbacho Sanchez, Alejandro 12,800 12,800 0 0 230. Cordero de Nevares S.L. (XIX) 0 0 0 0 231. Cortes Mendez, Luis 57,600 57,600 0 0 232. Costantin, George 300,000 300,000 0 0 18 233. Cuadrada, Antonio 123,000 123,000 0 0 234. De La Oliva, Macarena 25,088 25,088 0 0 235. Del Reguero Del Valle, Miguel Angel 53,760 53,760 0 0 236. Diaz Gavino, Maria Amparo 115,200 115,200 0 0 237. Diez Perez, Javier 9,000 9,000 0 0 238. Enriquez, Borja 25,600 25,600 0 0 239. Evans, Anthony M. 10,000 10,000 0 0 240. Falconwood Limited (XX) 190,000 190,000 0 0 241. Fasciano, Giovanni 311,000 311,000 0 0 242. Fernandez Del Moral, FCO Javier 7,500 7,500 0 0 243. Francesco Bassi, Pier 26,000 26,000 0 0 244. Gabrielli Pena, Alfredo 6,000 6,000 0 0 245. Galba Anstalt (XXI) 100,000 100,000 0 0 246. Gambassi, Carlo 80,000 80,000 0 0 247. Garcia Alonso, Miguel Angel 88,750 88,750 0 0 248. Garcia Gonzalez, Jose Luis 12,800 12,800 0 0 249. Garcia Lopez, Jose Luis 7,680 7,680 0 0 250. Garzon Mergellna, Luis 38,400 38,400 0 0 251. Giannoni, Raffaele 155,000 155,000 0 0 252. Gonzalez Andreo, Miquel 30,000 30,000 0 0 253. Gonzalez Jimenez, Juan 15,000 15,000 0 0 254. Gonzalez Rodriguez, Ricardo Benigno 15,360 15,360 0 0 255. Grup of Value Inc. (XXII) 100,000 100,000 0 0 256. Heritage Bank & Trust SA (XXIII) 200,000 200,000 0 0 257. Herrero Torrecillas, Jose Antonio 31,000 31,000 0 0 258. Hoffmann, Nicolas 30,000 30,000 0 0 259. Iniciativas JMD (XXIV) 30,000 30,000 0 0 260. Inversiones Nolpopocayan S.A. (XXV) 100,000 100,000 0 0 261. Jimenez Ruiz, Sonia 19,200 19,200 0 0 262. Lagares Valle, Antonio 12,800 12,800 0 0 263. Lopez Damas, Rafael 30,720 30,720 0 0 264. Luque Fernandez, Daniel 10,240 10,240 0 0 265. Macias Maya, Fernando 256,000 256,000 0 0 266. Maria Bruni, Alberto 50,000 50,000 0 0 267. Marquez Burillo, Jesus E. 10,000 10,000 0 0 268. Martin Velasco, Ignacio 19,200 19,200 0 0 269. Martinez Sierra, Juana 81,250 81,250 0 0 270. Maso Blasco, Carmen 37,500 37,500 0 0 271. Meani, Deigo 13,000 13,000 0 0 272. Medran Montero, Julian 101,000 101,000 0 0 273. Meseguer Calero, Cristina 15,360 15,360 0 0 274. Michavila Jover, Ruben 138,000 138,000 0 0 275. Michavila Subirana, Evaristo 25,000 25,000 0 0 276. Monsalve Villar, Eduardo 12,800 12,800 0 0 277. Morciano Arizti, Jesus 12,800 12,800 0 0 278. Moreno Horcajada, Ana Maria 7,500 7,500 0 0 279. Mourant & Co. Trustees Limited as Trustee of A/C 1546994 (XXVI) 100,000 100,000 0 0 280. Muriedas Benitez, Enrique 12,800 12,800 0 0 281. Mutualidad de Prevision Social de la Policia (XXVII) 200,000 200,000 0 0 282. Novillo Barbero, Carmelo 12,300 12,300 0 0 283. Ortega Ruiz, Oliva 0 0 0 0 284. Pallares Clausell, Sergio 12,500 12,500 0 0 285. Paris Pedrol, Francisco Javier 37,500 37,500 0 0 286. Perez Almagro, Miguel 22,500 22,500 0 0 287. Perez Solaz, Vicente 37,500 37,500 0 0 288. Petronio, Elisabetta 140,000 140,000 0 0 289. Poggiolino Inc. (XXVIII) 150,000 150,000 0 0 290. Pure Power Corp. (XXIX) 199,000 199,000 0 0 291. Quintas Quevedo, Dario 26,250 26,250 0 0 292. Reguero Del Valle, Julia 42,240 42,240 0 0 293. Rodriguez Torres, Ivan 15,360 15,360 0 0 294. Rumeu, Pablo 0 0 0 0 295. Samso Queralto, Eduardo 128,000 128,000 0 0 296. Sanchez Piqueras, Albert 15,000 15,000 0 0 297. Sanmames Torrecillas, Carlos 15,000 15,000 0 0 298. Sanz Cueco, Pedro 25,000 25,000 0 0 299. Sarabia Vives, Carlos 10,000 10,000 0 0 300. SG Private Banking (Suisse) S.A. 287,730 287,730 0 0 301. Soteras Calabuig, Santiago 37,500 37,500 0 0 302. Sternbach, Otto 100,000 100,000 0 0 303. Torralbo Leon, Javier 15,360 15,360 0 0 304. Uceda Villamor, Rafael 5,120 5,120 0 0 305. Unigrup S.A. (XXXI) 865,000 865,000 0 0 306. Vives Arnabat, Josep 30,000 30,000 0 0 307. Wallflower A.V.V. (XXXII) 100,000 100,000 0 0 308. Alpine Capital (Cayman) Master Fund, LP (XXXIII) 200,000 200,000 0 0 309. Amogin S.L. (XXXIV) 10,000 10,000 0 0 3 10. Arduino, Pier Giorgio 150,000 150,000 0 0 311. Arroyo Gonzalez, Ricardo 5,400 5,400 0 0 312. Armengol, Nicole 30,000 30,000 0 0 313. Basodi Inmobiliaria S.L. (XXXV) 75,000 75,000 0 0 314. Blenton Management S.A.(XLIII) 500,000 500,000 0 0 315. Borras Blanco, Teresa 11,250 11,250 0 0 316. Cami Fernandez, Gabriel 12,000 12,000 0 0 317. Cardona Santos, Joan 12,500 12,500 0 0 318. Castaneda Fernandez, Inigo 5,400 5,400 0 0 319. Castaneda Fernandez, Rodrigo 5,400 5,400 0 0 320. Credit Agricole (Suisse) S.A. (XXXVI) 100,000 100,000 0 0 321. Ferrero Malow, Marcos 25,000 25,000 0 0 322. Gonzalez Andreo, Miquel 10,000 10,000 0 0 323. Hibernia Holdings S.A. (XXXVII) 200,000 200,000 0 0 324. Jimenez Gutierrez, Ana Dorlores 9,000 9,000 0 0 19 325. Lara Guajardo, Luis 15,000 15,000 0 0 326. Mateu Gonzalez, Albert 15,000 15,000 0 0 327. Maya, Jordi 125,000 125,000 0 0 328. Monge Diez, Aurora 18,000 18,000 0 0 329. Mouriz Martinez, Aurelio Jose 25,000 25,000 0 0 330. Obregon Limited (XXXVIII) 1,000,000 1,000,000 0 0 331. Olive Bermejo, Ivan 16,000 16,000 0 0 332. Palma Lopera, David 6,250 6,250 0 0 333. Radio Blanca, S.A (XXXIX) 0 0 0 0 334. Ramirez Vazquez, Victor 19,000 19,000 0 0 335. Rodriguez Aguilera, Diego 37,500 37,500 0 0 336. Ruiz Robles, Francisco 25,000 25,000 0 0 337. Ruiz Sanchez, Miguel Angel 7,500 7,500 0 0 338. Sanchez Blanco, Maria Asumpta 25,000 25,000 0 0 339. Seneviratne, Asanga 0 0 0 0 340. Sequoyah Index Limited (XL) 100,000 100,000 0 0 341. Soriano Borras, Xavier 7,500 7,500 0 0 342. Vallejo Montes, Ramon 400,000 400,000 0 0 343. Weisshorn Ltd. (XLI) 100,000 100,000 0 0 * Less than one percent. ** Number of shares includes shares to be issued based on a good faith estimate of the number of shares issuable upon exercise of warrants. *** Pursuant to Agreements entered into with the Company the Shareholders are restricted in their ability to sell their shares of Common Stock as follows:As of July 20, 2007 each Index shareholder is permitted to sell 25% of their holding of common shares in Index acquired in exchange for their Index ordinary shares, pursuant to that certain Share Exchange Agreement dated January 10, 2007.After January 20, 2008 each Index shareholder will be able to dispose of all of their common shares in Index acquired in exchange for their Index ordinary shares, pursuant to that certain Share Exchange Agreement dated as of January 20, 2006 free of any restrictions imposed by Index, but subject to such restrictions as shall apply under US Securities Laws, as described below.The aforementioned restrictions are not applicable to any of the shares of Common Stock underlying the warrants held, if any, by each of the respective officers/directors. (i) These columns represent the aggregate maximum number and percentage of shares that the selling stockholders can own at one time (and therefore, offer for resale at any one time). (ii) The number and percentage of shares beneficially owned is determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rule, beneficial ownership includes any shares as to which the selling stockholders has sole or shared voting power or investment power and also any shares, which the selling stockholders has the right to acquire within 60 days. The actual number of shares of common stock issuable upon the exercise of the warrants is subject to adjustment. The percentage of shares owned by each selling stockholder is based on 65,803,698 shares issued and outstanding as of October 1, 2007. (iii) Assumes that all securities registered will be sold. (iv) and (vi) Number of shares consists entirely of shares of common stock of the Company. (v) Number of shares includes (i) shares issued to the selling stockholders in connection with the acquisition by the Company of Index Oil and Gas Limited on January 20, 2006, and (ii) shares issuable upon exercise of the warrants issued to the indicated selling stockholders. (1) - (185) Shares being registered solely represent shares of common stock issued by the Company to each respective shareholder. All of these selling stockholders have advised us that they are not broker-dealers or affiliates of broker-dealer and that they believe they are not required to be a broker-dealer. (186) Shares being registered represent (i) 4,052,707 shares issued in connection with the Acquisition of Index Ltd. on January 20, 2006, and (ii) 266,380 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. 20 (187) Shares being registered represent (i) 1,133,481 shares issued in connection with the Acquisition of Index Ltd. on January 20, 2006, and (ii) 124,488 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (188) Shares being registered represent (i) 371,391 shares issued in connection with the Acquisition of Index Ltd. on January 20, 2006, and (ii) 66,662 shares issued upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (189) Shares being registered represent (i) 2,419,538 shares issued in connection with the Acquisition of Index Ltd. on January 20, 2006, and (ii) 33,095 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (190) Shares being registered represent (i) 976,774 shares issued in connection with the Acquisition of Index Ltd. on January 20, 2006, and (ii) 12,539 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (191) Shares being registered represent (i) 3,787,307 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 42,126 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (192) Shares being registered represent (i) 853,334 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 11,050 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (193) Shares being registered represent (i) 256,731 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 2,859 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (194) Shares being registered solely represent shares of common stock issued by the Company tothe respective shareholder. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (195) Shares being registered represent (i) 301,555 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 8,571 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (196) Shares being registered solely represent shares of common stock issued by the Company to each respective shareholder. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (197) Shares being registered represent (i) 907,538 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 10,096 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (198) Shares being registered represent (i) 951,548 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 55,305 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (199) Shares being registered solely represent shares of common stock issued by the Company tothe respective shareholder. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (200) Shares being registered represent (i) 714,214 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 142,850 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (201) Shares being registered solely represent shares of common stock issued by the Company tothe respective shareholder. The selling stockholder has advised us that he is not a broker-dealer or affiliate of a broker-dealer and that he believes he is not required to be a broker-dealer. (202) Shares being registered represent (i) 2,269,656 shares issued pursuant to the Company’s Acquisition of Index Ltd. on January 20, 2006, and (ii) 124,593 shares issued and 53,398 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.14 per share. Total beneficial ownership before the offering also includes 100,000 shares of common stock sold by the Company to the selling shareholder as described in #340 of Group C of the selling shareholders table. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. 21 (203-205) Shares being registered solely represent shares of common stock issued by the Company to each respective shareholder. These selling stockholders have advised us that they are not broker-dealers or affiliates of broker-dealer and that they believe they are not required to be a broker-dealer. (206) Shares being registered represent 138,664 shares issuable upon the exercise of the Common Stock Purchase Warrants exercisable at $0.07 per share. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (207) - (343) Shares being registered solely represent shares of common stock issued by the Company to each respective shareholder. Including as indicated below for the specifically referenced stockholders, these selling stockholders have advised us that they are not broker-dealers or affiliates of broker-dealers and that they believe they are not required to be a broker-dealer. (I) Maria Carla Polidura in her capacity as the managing director of Delott Group Corp., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (II) Arie Van Roon in his capacity as the managing director of Purepower Corp., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (III) Luis Alfono Mercader in his capacity as the managing administrator of Unigrup S.A. has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (IV) Jose Maria Olle Curiel in his capacity as the managing director of Wuxi Corporation A.V.V. has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (V) Jose Maria Bosh in his capacity as the managing director of Comercial Titoya Rivers, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (VI) Jordi Martret Redrado in his capacity as the managing director of Andbanc, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (VII) & (XLIII) Jean Louis Tsimaratos in his capacity as the managing director of Blenton Management., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (VIII) Leal Y Martin in his capacity as the manager of Leal Y Martin Economistas, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (IX) Pablo Martin Velasco in his capacity as the managing director of Marvel Economistas, S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (X) Baldomero Hidalgo Sanchez in his capacity as the managing member of Mendoza Y Rios 25, S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XI) Rafael Mora Arellano I in his capacity as the managing member of Mulberry Asesores S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XII) Antonia Lazaro, Juan Jose Ceballos, Juan Piza Mayol, Lucas Pou Nissert, Jose Llambias, Francisca Salva, Botana Balear, Melchor ALorda, Berand Foil Pol and Bernard Foil Cardona, I i n his their capacity as the managing director of shareholders of Gerlach & Co. in aggregate total the beneficial ownership over the shares listed for Gerlach & Co. , and ha ve s the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XIII) Michael Perry I i n his capacity as the managing member of Re m nn ington Ltd., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XIV) & (XL) David Edward Preston, Mark Ellis Gill, Clive Kingbon Damsell, Anthony Cristian Pickford and Angus Graham Bodman in their joint capacity as directors Anson Ltd. and Cabot ltd. Anson Limited in its their capacity as the two directors capacity as the director of Sequoyah Index Ltd., ha ve s the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XV) Alan Bristow I i n his capacity as the managing member director of ICON Corporate Finance Limited, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XVI) Miguel Gonzalez Andreo in his capacity as the managing administrator of Amogin S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. 22 (XVII) Angel Garcia Cordero in his capacity as the managing member of Cordero De Nevares SL which is the managing member of Anta Inversiones y Asesoramiento S.A., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XVIII) Pedro Mauri Argudo in his capacity as the administrator of Aserfisur S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XIX) Adela Gallego Molinero in her capacity as the managing member of Cordero de Nevares S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XX) Rodney Whiston-Bew in his capacity as the director of Coria Limited, who is the sole director of Falconwood Limited, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXI) Walter Baumgartner and David Florey, co managing directors of Galba Anstalt, have the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXII) Ian Olaf Sipkes in his capacity as the managing director of Grup of Value Inc., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXIII) Alvaro Vila and Dominique Aebi in their capacity as the co-managing directors of Heritage bank & Trust SA, have the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXIV) Joan Sanchez in his capacity as the general manager of Iniciativas JMD, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXV) Juan Enrique Junca in his capacity as the president of Inversiones Nolpopocayan S.A., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXVI) C. S. Hornby and B. Kempster in their capacity as the administrators of Mourant & Co. Trustees Limited, have the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXVII) Jose Sombrero Gomez in his capacity as the president of Mutualidad de Prevision Social de la Policia, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXVIII) Nicolas Hoffmann in his capacity as the managing director of Poggiolino Inc., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXIX) Arie Van Roon in his capacity as the managing director of Purepower Corp., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXX) Jurg Jaechi in his capacity as the managing director of SG Private Banking (Suisse) S.A., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXI) Luis Alfono Mercader in his capacity as the managing member of Unigrup S.A. has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXII) Michael F. Dias in his capacity as the director of AWNA Co (Aruba) N.V. which is the managing director of Wallflower A.V.V., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXIII) Chet Ranawah in his capacity as the president of Alpine Capital (Cayman) Master Fund, LP, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXIV) Miguel Gonzalez Andreo in his capacity as the managing administrator of Amogin S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXV) Jose Luis Balbas Gonzalez in his capacity as the managing member of Basodi Inmobiliaria S.L., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. 23 (XXXVI) Rey J. P. and J. Chobillon in their capacity as the co-managing directors of Credit Agricole (Suisse) S.A., have the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXVII) Enrique Alfonson Bonora in his capacity as the managing member of Hibernia Holdings S.A., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XXXVIII) Mr. Pierre Briand in his capacity as the director of Gallatin Directors Ltd, which is the sole and managing director of Obregon Limited, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. ( XXXI X L ) Blah Herrero Fernandez in his capacity as the managing member of Radio Blanca, S.A., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XLI) Jordi IgnacioFerrero i s the managingdirector of Weisshorn Ltd., has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. (XLII) Francisco Hidalgo Alcalde in his capacity as the managing member of Agropecuaria El Alcaide, has the voting and investment power over the shares listed. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer and that it believes it is not required to be a broker-dealer. The following is a description of the selling shareholders relationship to us and how each the selling shareholder acquired the shares to be sold in this offering: Group A On January 20, 2006, we entered into a Subscription Agreement (the "Subscription Agreement #2"), with several accredited investors (collectively the "Purchasers #2"), pursuant to which the Company agreed to issue and sell to the Purchasers #2 in a private placement 8,533,333 shares of Common Stock (“Shares #2) for an aggregate amount of $5,120,000, at a price of $0.60 per share. The Company committed to register the Shares #2 by filing a registration statement with the SEC within six months of the closing of the offering and/or granting piggy-back registration rights to Purchasers #2 in a subsequently filed registration statement. Group B On January 20, 2006, the Company issued an aggregate of 22,615,552 shares of common stock of the Company and 1,092,676 warrants, of which 901,421 are currently outstanding, to subscribe for Common Stock of the Company to these selling stockholders as consideration for the acquisition of Index Ltd.’s outstanding equity stock and warrants held by the selling stockholders who were former Index Ltd.’s stockholders. As part of the Acquisition, an additional 759,448 shares of Common Stock were reserved for issuance by the Company, of which 303,793 shares have been awarded as bonus stock awards as of the date of this Registration Statement. Group C Financing Agreement (closing #1) On August 29, 2006 (the “Closing Date”), Index Oil and Gas Inc. (the “Company”) closed on a private placement offering (the “Offering”) in which it sold an aggregate of 1,419.58 units (the "Units") of its securities at a price of $5,000 per Unit, each Unit consisting of 5000 shares of common stock, $0.001 par value (the “Common Stock”), of the Company for aggregate gross proceeds of $7,097,898. Financing Agreement (closing #2) On October 4, 2006 (the “Closing Date #2”), we effected a second closing of the Offering in which we sold an additional 693.54 Units of for aggregate gross proceeds of $3,467,700, and we subsequently sold another 80 Units on October 5, 2006, for total aggregate gross proceeds of the Offering of $3,867,700. All of the Units were sold pursuant to Subscription Agreements entered into by and between the Company and the purchasers named on the signature page thereto (the “Purchasers #2”). The net combined proceeds of the Offering are expected to be used as working capital and for general corporate purposes of the Company. The Company sold Units to Purchasers #2 pursuant to the same terms and conditions as set forth above in section entitled “Financing Agreement (closing #1).” The Purchasers agreed not to sell the Common Stock included in the Units for a period of six months from the date of their purchase, unless permitted earlier by the Company. Notwithstanding the foregoing, the Purchasers further agreed to be bound by any lock-up period required by state regulatory agencies or any other governmental regulation. The shares of Common Stock included in the Units will be restricted securities under Securities Act of 1933, as amended (the "Act"), and applicable state securities laws and, therefore, may only be transferred pursuant to the registration requirements of federal and state securities laws or pursuant to an exemption from such registration requirements. The Common Stock shares will bear a restrictive legend stating these resale restrictions. The Company has agreed to file a registration statement on Form SB-2 (the “Registration Statement”) to effect the registration of the Units of Common Stock. We have agreed to use our reasonable best efforts to cause the registration statement to be filed with the Securities and Exchange Commission (the “SEC”) as soon as possible but no later then 60 days after the Closing Date. We further agreed to have the Registration Statement be declared effective by the SEC no later than 180 days after the Closing Date. If we fail to file a Registration Statement with the SEC or have the Registration Statement declared effective on or before the time frame described, the holders will be entitled to the liquidated damages from the Company in an amount equal to 2% of the aggregate subscription amounts per month for each month that we are delinquent in filing or effectiveness of the Registration Statement, subject to an overall limit of up to 15 months of partial liquidated damages. 24 International Capital Partners SA (“ICP”) acted as the placement agent for the Offering. The Company paid the following fees in connection with the Offering (i) a commission equal to $1,096,560, paid to ICP representing approximately 10% of the Offering proceeds; (ii) approximately $50,000 in legal fees; and (iii) approximately $20,000 in administrative and miscellaneous fees. ICP had no obligation to buy any Unites of Common Stock from us. In addition, we agreed to indemnify the ICP and other persons against specific liabilities under the Act. Issuances to groups A and C The issuances to groups A and C were exempt from registration under Regulation S promulgated under the Act. The following procedures were followed in each offering to group A and group C shareholders: (1) The offers and sales to groups A and C shareholders were made in offshore transactions. In addition, International Capital Partners SA (“ICP”) acted as the placement agent for the offering to group C shareholders, and the Company paid the fees described above to ICP in consideration of such. The offers and sales to group A shareholders were done through the selling efforts conducted by the Company, its affiliates and/or persons acting on behalf of any of the foregoing; (2) None of these purchasers who received shares under Regulation S are U.S. persons as defined in Rule 902(k) of Regulation S, and no directed selling efforts were conducted in the U.S. by the Company, any distributor, any of their respective affiliates, or any person acting on behalf of any of the foregoing, in accordance with Rule 903(c); (3) Such purchasers acknowledged that the securities purchased must come to rest outside the U.S; (4) Furthermore, the Company is subject to Category 3 of Rule 903 of Regulation S and accordingly it implemented the offering restrictions required by Category 3 of Rule 903 by including a legend on all offering materials and documents which stated that the shares have not been registered under the Act and may not be offered or sold in the United States or to U.S. persons unless the shares are registered under the Act, if an exemption from registration requirements of the Act is available; and (5) The offering materials and documents also contained a statement that hedging transactions involving the shares may not be conducted unless in compliance with the Securities Act of 1933. Issuance to group B The issuance to group B was exempt from registration under Section 4(2) of, and/or Regulation D promulgated under, the Act. The offering and sale were made to a limited number of persons, all of whom were accredited investors, business associates of Index Oil and Gas, Inc. or executive officers of Index Oil and Gas Inc., and transfer was restricted by Index Oil and Gas, Inc. in accordance with the requirements of the Securities Act of 1933. In addition to representations by the above-referenced persons, we have made independent determinations that all of the above-referenced persons were accredited or sophisticated investors, and that they were capable of analyzing the merits and risks of their investment, and that they understood the speculative nature of their investment. Furthermore, all of the above-referenced persons were provided with access to our Securities and Exchange Commission filings. In addition, an appropriate restrictive legend was placed on all of the Company’s certificates issued to Group B shareholders. PLAN OF DISTRIBUTION The selling stockholders and any of their respective pledgees, donees, assignees and other successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The selling stockholders may use any one or more of the following methods when selling shares: • ordinary brokerage transactions and transactions in which the broker-dealer solicits the purchaser; • block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal • facilitate the transaction; • purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • an exchange distribution in accordance with the rules of the applicable exchange; • privately-negotiated transactions; • broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; • through the writing of options on the shares; • a combination of any such methods of sale; and • any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 of the Securities Act, if available, rather than under this prospectus. The selling stockholders shall have the sole and absolute discretion not to accept any purchase offer or make any sale of shares if it deems the purchase price to be unsatisfactory at any particular time. The selling stockholders or their respective pledgees, donees, transferees or other successors in interest, may also sell the shares directly to market makers acting as principals and/or broker-dealers acting as agents for themselves or their customers. Such broker-dealers may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agents or to whom they sell as principal or both, which compensation as to a particular broker-dealer might be in excess of customary commissions. Market makers and block purchasers purchasing the shares will do so for their own account and at their own risk. It is possible that a selling stockholder will attempt to sell shares of common stock in block transactions to market makers or other purchasers at a price per share which may be below the then existing market price. We cannot assure that all or any of the shares offered in this prospectus will be issued to, or sold by, the selling stockholders. The selling stockholders and any brokers, dealers or agents, upon effecting the sale of any of the shares offered in this prospectus, may be deemed to be "underwriters" as that term is defined under the Securities Exchange Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and the rules and regulations of such acts. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. 25 We are required to pay all fees and expenses incident to the registration of the shares, including fees and disbursements of counsel to the selling stockholders, but excluding brokerage commissions or underwriter discounts. The selling stockholders, alternatively, may sell all or any part of the shares offered in this prospectus through an underwriter. The selling stockholders have not entered into any agreement with a prospective underwriter and there is no assurance that any such agreement will be entered into. The selling stockholders may pledge their shares to their brokers under the margin provisions of customer agreements. If a selling stockholder defaults on a margin loan, the broker may, from time to time, offer and sell the pledged shares. The selling stockholders and any other persons participating in the sale or distribution of the shares will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations under such Act, including, without limitation, Regulation M. These provisions may restrict certain activities of, and limit the timing of purchases and sales of any of the shares by, the selling stockholders or any other such person. In the event that any of the selling stockholders are deemed an affiliated purchaser or distribution participant within the meaning of Regulation M, then the selling stockholders will not be permitted to engage in short sales of common stock. Furthermore, under Regulation M, persons engaged in a distribution of securities are prohibited from simultaneously engaging in market making and certain other activities with respect to such securities for a specified period of time prior to the commencement of such distributions, subject to specified exceptions or exemptions. In addition, if a short sale is deemed to be a stabilizing activity, then the selling stockholders will not be permitted to engage in a short sale of our common stock. All of these limitations may affect the marketability of the shares. If a selling stockholder notifies us that it has a material arrangement with a broker-dealer for the resale of the common stock, then we would be required to amend the registration statement of which this prospectus is a part, and file a prospectus supplement to describe the agreements between the selling stockholder and the broker-dealer. 26 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information The Company's Common Stock has been quoted on the OTC Bulletin Board under the symbol IXOG.OB since December 16, 2005. The following sets forth the range of the closing bid prices for the Company's Common Stock for the period starting December 16, 2005 through October 26, 2007. Such prices represent inter-dealer quotations, do not represent actual transactions, and do not include retail mark-ups, markdowns or commissions. Such prices were determined from information provided by a majority of the market makers for the Company's Common Stock. 2006 Fiscal Year High Close Low Close Third Quarter, 2006 - - Fourth Quarter, 2006 $ 1.66 $ 0.97 2007 Fiscal Year First Quarter, 2007 $ 1.65 $ 1.32 Second Quarter, 2007 $ 1. 54 $ 1.15 Third Quarter, 2007 $ 1.70 $ 1.36 Fourth Quarter, 2007 $ 1.65 $ 1.18 2008 Fiscal Year First Quarter, 2008 $ 1.50 $ 0.78 Second Quarter, 2008 $ 1.07 $ 0.70 Third Quarter, 2008(1) $ 0.84 $ 0.65 (1)For the period September 30, 2007 through October 26, 2007. The shares quoted are subject to the provisions of Section 15(g) and Rule 15g-9 of the Securities Exchange Act of 1934, as amended (the Exchange Act"), commonly referred to as the "penny stock" rule. Section 15(g) sets forth certain requirements for transactions in penny stocks and Rule 15(g)9(d)(1) incorporates the definition of penny stock as that used in Rule 3a51-1 of the Exchange Act. The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. Rule 3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on The NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the registrant's net tangible assets; or exempted from the definition by the Commission. Trading in the shares is subject to additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchaser's written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities. Finally, the monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks. Consequently, these rules may restrict the ability of broker dealers to trade and/or maintain a market in the company’s common stock and may affect the ability of stockholders to sell their shares. Holders As of October 17, 2007, the approximate number of stockholders of record of the Common Stock of the Company was 325. 27 Dividends We have not declared any dividends to date. We have no present intention of paying any cash dividends on our common stock in the foreseeable future, as we intend to use earnings, if any, to generate growth. The payment by us of dividends, if any, in the future, rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, our capital requirements and our financial condition, as well as other relevant factors. There are no material restrictions in our certificate of incorporation or bylaws that restrict us from declaring dividends. DESCRIPTION OF BUSINESS Overview Index Oil and Gas Inc. (“Index”, “Index, Inc.,” “the Company”, “we”, “us” or “our”) is an independent oil and gas company engaged in the acquisition, exploration, appraisal, development, production and disposition phases of oil and gas properties located in North America. Index was originally incorporated under the name Thai One On, Inc. (“Thai”) on March 3, 2004 under the laws of the State of Nevada. In November 2005, Thai entered into a Letter of Intent agreement (the “Letter of Intent”) with Index Oil and Gas Ltd. (“Index Ltd.” or “Index Limited”) for the proposed acquisition of all of the outstanding shares of the Index Ltd.’s equity stock by Index. Subsequently, Thai changed its name from Thai One On Inc. to Index Oil and Gas Inc. On January 20, 2006, in connection with the Letter of Intent, the stockholders of Index Ltd. entered into Acquisition and Share Exchange Agreements with the Company (the “Agreements”). As a result of the Acquisition, there was a change in control of the public entity. Index is the parent company with four group subsidiaries: Index Ltd. comprises a United Kingdom holding company, which provides management services and United States operating subsidiaries; Index Oil & Gas (USA), LLC, an operating company; Index Investments North America Inc. (“Index Investments”) and Index Offshore LLC (“Index Offshore”), a wholly owned subsidiary of Index Investments and also an operating company. Index, Inc., through its subsidiaries, is engaged in the exploration for and development, production and sale of oil and natural gas. The Company does not currently operate any of its properties and sells its oil and gas production to domestic purchasers. In addition, the Company completed a private placement on January 20, 2006 for 8,533,333 shares of its common stock, $0.001 par value per share at a price of $0.60 per share for aggregate gross proceeds of $5,120,000, received by the Company, in order to raise capital for investment in select oil and gas projects identified by the Company and for operating and working capital purposes. On August 29, 2006, the Company completed a private placement for 7,097,898 shares of its Common Stock at a price of $1.00 per share for aggregate gross proceeds of approximately $7.1 million. On October 4, 2006, the Company completed a private placement for 3,867,700 shares of its Common Stock at a price of $1.00 per share for aggregate proceeds of approximately $3.9 million. The net proceeds of these latter two placements have been and will be applied to the expansion of the Company’s operations in the United States as the Company hopes to fund additional Phase 2 and 3 Growth Strategies consisting of drilling generated by successful new ventures, as well as, potential success in existing ventures such as the Supple Jack Creek (formerly West 1) and New Taiton, both higher potential prospects. Exploration Business Strategy, Recent Developments and Business Operations The Company has expanded its activities in North America, beginning in Kansas, and expanded into Texas and Louisiana. A key strategy is to continue to seek growth at an accelerated pace. The Company uses industry best practices in prospect characterization that focuses on analogs, available data, risk, uncertainty, volume, costs, and value. By combining a number of key metrics, the Company's management is able to select and invest in what it believes to be the very best prospects on offer. The Company has adjusted its business strategy to include more high-impact wells that can deliver, if successful, much higher value, volume, and follow-on drilling that has the potential to deliver exponential growth. The Company also protects itself and its investors by limiting any single prospect investment to a small percentage of the overall funding that the Company has at its disposal. Three Phases of the Start-Up Business Model The Company’s business start-up model consisted of three successive stages. The first phase of the business plan, or Phase I, has been completed and resulted in the initial startup of Index Ltd.’s business operations in the U.S. and the establishment of early stage operations and cashflow. The second phase of the business plan, or Phase II, commenced in 2005 and focused on establishing a reserve and production base which Management believes is capable of supporting expansion into the future. Phase III commenced in fiscal year 2007 and resulted in entry into several larger potential prospects with risk-appropriate working interests as part of a balanced portfolio approach. The Company has essentially completed Phases I and II of its start-up business model. Through its recent and future private placement equity fund raisings, the Company will now continue with its Phase III projects. Going forward, the Company will simply refer to its business model as one that allows the company to grow exponentially by investing in those projects that can deliver significant growth. 28 Phase I The Company’s initial project in Kansas comprised of areas called Seward North, Globe and Seward Townsite (“Seward”) wasinitiated by Index Ltd. in 2003 as a start-up project aimed at a low risk, low cost, and low equity or working interest (“WI”) oil exploration. This project was selected by the Company’s management (“Management”) to act upon its core business concept and to establish initial operations and business relationships. The Company’s Seward project consists of a 5% working interest in leases covering currently approximately 4,533 acres which are located in Stafford County, Kansas. Management believes that the acquisition and processing of new 3D seismic data has enabled Seward project participants including the Company to identify undrilled structural highs in a proven petroleum province. The Company currently has 19 producing wells in Stafford county including the recently drilled and producing Hay Witt Unit 1-11 and Hayden 1-14 wells. A workover was also performed on the Witt 1-14 well, significantly increasing production with a low cost investment. The Hull-Witt Unit 1-11 was a dry hole. The Seward project has been a catalyst to providing the Company with an additional opportunity to expand into the nearby Katy area in Barton County, Kansas. Towards the end of the 2006 fiscal year we acquired a 5% working interest in an exploration project in Barton County, Kansas. The 5% working interest was reduced to 3.25% after a cross-assignment resulting in the Company having the same net acreage in the Area of Mutual Interest (“AMI”) of approximately 6,555 acres. To support the exploration drilling of this project, the operator acquired approximately 17.25 square miles of new 3 Dimensional (“3D”) seismic data in Barton County. This data was used to evaluate and identify drilling locations. Wells that have been drilled in the Seward project target primarily the Lansing and Arbuckle formations at depths of approximately 3,500 to 3,800 feet. Three wells have been drilled on the Barton leases. Rogers Unit 1-1 and Schartz 1-18 were successful and have been brought on production. Pan-John Unit 1-11 was a dry hole. Both the Stafford and Barton County producing wells are located on a regional structural feature known as the Central Kansas Uplift. Since the early 1900’s, several billion barrels of oil have been produced from the Central Kansas Uplift, primarily from carbonate reservoirs of the Pennsylvanian period including the Lansing Group through to the Arbuckle Group of Cambro-Ordovician period. Phase II The Company has made progress with its onshore Phase 2 drilling program in Louisiana and Texas and announced in August 2006 that the Walker 1 discovery well drilled in Louisiana began producing. Initial gross production of the well, in which Index has a 12.5% working interest, was approximately 200 barrels of oil per day with associated gross gas production of approximately 175 thousand cubic feet per day. Walker 1 is the first productive well from the Company's Phase 2 Portfolio. The remaining wells in the current Phases 2 program are in South Texas. Vieman 1, a production well in Brazoria County, was spudded in October 2006 with a goal of converting Proved Undeveloped reserves to Proved Developed reserves. Index built its working interest from an original 12.5% to a final 19.5% prior to spudding. In December 2006, Index announced that the deviated well had been drilled to a total depth of 10,383 feet true vertical depth or 11,340 feet measured depth. Electric logs indicated two potential pay zones below 10,000 feet true vertical depth totaling approximately 15 feet of net gas bearing reservoir. The well took longer than anticipated to drill due to unplanned sidetrack operations and pressure control requirements in the lower of the two pay sections, and has incurred costs significantly in excess of pre-drill estimate. Vieman 1 came on production in February 2007, as part of an initial extended flow test and after completion of this flow test has recently come back on production following further completion operations. The three-well Taffy drilling program was announced in December 2006. Originally planned as a two-well program, a third well was added prior to drilling. The Company originally agreed to a 7.5% working interest in the two Taffy wells. The Company increased its working interest to 12.5% in Taffy 1, renamed Hawkins 1, and to 30% in Taffy 2, renamed Dark 1. The Company took a 30% working interest in a third Taffy well named Ruse 1. The three wells targeted relatively shallow Miocene gas reservoirs between 5,000 and 7,000 feet in Matagorda County. In January 2007, the Company announced the Hawkins 1 commercial discovery. A completion test confirmed gas flow at a measured rate of approximately 1.04 million cubic feet per day through a choke of 9/64th inch with a flowing tubing pressure of 1,850 pounds per square inch. The well is scheduled to begin production into the local pipeline grid in mid calendar year 2007. Ruse 1 and Dark 1 were dry holes and have been plugged and abandoned. Not to be confused with the company’s three phases of its business model, the Company announced on May 2, 2006 and July 12, 2006, respectively, that it had entered into two Phases, I and II, of an exploration agreement with ADC Petroleum, L.P (“ADC”) to reprocess seismic data and develop prospects to drill in up to three areas in Texas and one area in Mississippi and Alabama. This project is capable of delivering projects having Business Model Phase 2 and potentially Phase 3 growth characteristics. The first drillable prospect generated as a result of these agreements is an exploration well in the Fern Lake area of Nacogdoches County 29 Phase III Business Model and Strategy With business model Phases 1 and 2 essentially complete, going forward, the Company has adopted a more aggressive strategy that will build upon Phase 3. The following are key elements of our evolved strategy: : · Index intends to focus its short and medium term efforts on known petroleum basins within the U.S. and initially which are proximal to its current ongoing projects in the onshore part of the Gulf of Mexico basin; · Index’s short to mid term objective is to develop its oil and gas reserves to a point where the cash flow will contribute not only to the Company’s overhead and later, to contribute to its capital requirements for investing in new and additional projects. Index believes that it can achieve its objective by utilizing a risk managed approach of investing in a portfolio of drilling opportunities. By combining a number of key metrics, Management is able to select and invest in the very best prospects on offer. Index has adjusted its business strategy to include more high-impact wells that can deliver, if successful, much higher value, volume, and follow-on drilling that has the potential to deliver exponential growth. Index also protects itself and its investors by limiting any single prospect investment to a small percentage of the overall funding that the company has at its disposal. Index’s current focus is directed towards: • Efficiently influencing the management of ongoing projects; • Identifying, characterizing, and capturing appropriate gas and oil opportunities; and • Efficiently using its business assets to raise additional capital as needed. This current stage of the development of the Company includes new alliances. Furthermore, the Company has built a strong portfolio of prospects during 2007 fiscal year for drilling in 2008 fiscal year, which include potential high impact wells. In summary, the Company’s strategy is to increase shareholder value by profitably increasing its reserves, production, cash flow and earnings through a risk and equity balanced program of exploration and production drilling. The Company will also consider acquisitions provided they can meet the Company’s metrics and they can augment its growth strategy and objectives. Recent Projects In September 2006, the Company signed an agreement to participate in the New Taiton Project in Wharton County. The first well Ilse 1 spudded on December 1, 2006. It targets stacked Wilcox sands on trend with large nearby gas fields producing gas from the same Wilcox reservoirs. The prospect is defined by modern 3D seismic data. The Company has a 10% working interest before payout and an 8% working interest after payout in the New Taiton Project. The Ilse 1 well has been drilled to total depth of 17,000 feet and logged. Analysis of the logs revealed two zones of interest in the Wilcox C and Wilcox A, respectively. The lowest zone, the Wilcox C, has been perforated and stimulated by a “frac” process. Gas flow from the formation to surface has not been achieved. The preliminary decision is that this interval will not be productive and will not have any proved reserves. A decision making process is currently underway by the joint venture participants of the New Taiton Project and individually by the Company as to whether to perform work to attempt to achieve gas flows from the upper zone of interest, the Wilcox A. As part of this decision making process, joint venture participants are awaiting a formal analysis and recommendation from the operator. The path forward is not currently clear with the options ranging from all of the participants testing the Wilcox A to none of the participants testing the Wilcox A. Should the latter option be chosen, the next step would likely lead to a plug and abandonment of this well. In December 2006, the Company announced that it signed an exploration agreement to participate at 15% working interest in the Supple Jack Creek Project, formerly referred to as West, targeting the high-potential Edwards Limestone in Lavaca County, Texas. The proposed total depth of the first well is approximately 15,000 feet. The Company announced in January 2007 that it had increased its working interest in the Supple Jack Creek project to 20%. The well is planned to spud in 2007. If the first well in the Supple Jack Creek lease area is successful in finding commercial gas, it will pave the way for follow-on drilling activity in the leased area defined in the exploration agreement. The prospect is adjacent to fields producing from the Edwards Limestone. Combined cumulative gas production from these fields exceeds 400 billion cubic feet. . In February 2007, the Company announced the signing of a letter of intent to participate in the first exploration well in the Shadyside prospect, located in St. Mary Parish, Louisiana. Participation and Operating agreements were signed effective March 2007. The Company will have an initial 15% working interest in the first exploration well, reduced to a 13.5% working interest, after payout. The first well will be drilled during the second half of 2007 with a planned depth of approximately 16,500 feet. The Shadyside prospect is near the Garden City field that has produced from the same age reservoirs as Shadyside has. 30 On July 17 the Company announced that drilling had begun on the Shadyside 1 well. In March 2007, the Company announced a commitment to drill two wells in south Texas. The wells are located in Victoria and Goliad Counties, respectively, and targeted shallow Frio reservoirs. Both wells were successful. The Serrano well, renamed Friedrich Gas Unit 1, in Victoria County, found 13 feet of net gas pay. The Friedrich well commenced producing in May 2007 with initial average daily production at 275 MCF of gas (46 BOE) per day. The Habanero well, renamed Schroeder Gas Unit 1, in Goliad County, found 10 feet of net gas pay. The Schroeder Gas Unit 1, is a discovery in the Frio sandstone in Goliad County, Texas. First production started on 31 August at an initial rate of 300 mcfpd (thousand cubic feet per day) on a 7/64`` choke. Index has a 37.5% Working Interest (''WI``) and 28.125% Net Revenue Interest (''NRI``) in the well and corresponding 80 acre gas unit. In all respects, these two wells represent a return to Phase 2 but expose the Company to a new source for prospect generation Subsequent Events Index announced in April 2007 that it has signed a Participation Agreement to explore for gas in the West Wharton prospect. This could consist of up to four exploration wells within the area of mutual interest in Wharton County, Texas. Index has a 12.5% working interest in the project that will reduce to 9.375% after payout. On August 16 2007 the Company announced that drilling has begun on the Outlar 1 well in the prospect area. The spud took place on August 12, 2007. Outlar 1 had a planned total depth of approximately 12,000 feet and targets gas in the Cook Mountain formation. The well is located near the town of Wharton. Index announced in May 2007 that it had signed a participation agreement for exploration of the Fern Lake prospect in Nacogdoches County, Texas. George Cason 1 is the name of the first well planned for the Fern Lake prospect as well as the first well resulting from the ADC Agreements. On June 28, 2007 it was announced that the well spudded on June 22, 2007. It was reported that the well targeted gas in the Lower Cretaceous Travis Peak sandstone with a predicted top at 9,734 feet measured depth. As described in Index's announcement of participation on May 18, 2007, shallower secondary objectives were targeted with the Rodessa, James Lime and Pettet intervals and having predicted tops at 8,198, 8,750, and 9,332 feet measured depth, respectively. On July 17, 2007 the Company announced that it has signed a Purchase and Sale Agreement to acquire a 5% working interest and 3.5% Net Revenue Interest (``NRI'') in the Alligator Bayou exploration prospect located beneath onshore portions of Brazoria and Matagorda Counties, Texas (``Alligator Bayou'').Alligator Bayou is the largest prospect the Company has signed to date, with potential impact greatly exceeding all previous prospects. The prospect covers up to several thousand acres. The first well is planned to spud early in 2008. On July 26, 2007 the Company announced that the well had reached a total depth of 11,147 feet on July 14, 2007. Following logging operations to obtain down hole data, a decision was made to complete and test two intervals. On September 18, 2007the Company announced that initial test results for the George Cason Gas Unit 1 well which achieved a maximum flow rate of 1.168 million cubic feet of gas per day. It is anticipated that Cason will be put on production and begin flowing into the local pipeline grid in October 2007. Index has a 24% working interest before payout and 18% working interest after payout. The Fern Lake Area of Mutual Interest, in which Cason was drilled, covers 908 gross and 538 net acres. On October 11, 2007 the Company issued an update on its operations in Kansas reporting that Index had recently signed 14 well AFE's (Authorizations for Expenditure) for low-risk oil prospects in Stafford and Barton counties, Kansas. The first well, Fischer #2-3, has now spudded. A rate of two wells per month is anticipated. The final number of wells to be drilled in the program is dependent upon oil price and results of the early wells to be drilled. On October 16, 2007 the Company announced that initial test results for the Outlar 1 well achieved test flow rates of approximately 1.6 million cubic feet of gas per day (mmcfpd) and 77 barrels of condensate per day (bcpd) using a 7/64ths choke.It is anticipated that Outlar 1 will start production and begin flowing into the local pipeline grid during the 4th quarter 2007. OnOctober 24, 2007 the Company announced that Drilling has begun on the Ducroz 1 well in the Cow Trap Prospect located in Brazoria Country, Texas. The well spud took place on October 15, 2007.Ducroz 1 targets gas in stacked Miocene objectives at depths ranging from 4,900 feet to 6,400 feet.The well has a planned total depth of approximately 6,800 feet. Ducroz 1 is to be drilled into a gas-bearing four-way dip structure defined by 2D seismic and offset well data. Two down-dip wells drilled into the same structure have produced 24.4 billion cubic feet (“BCF”) of gas from stacked Miocene reservoirs (13.1 BCF and 11.3 BCF, respectively).This equates to approximately 4.1 million barrels of oil equivalent. The Cow Trap structure has Proved Undeveloped Reserves (``PUDs'') estimated by a third party at 4.1 BCF gross, equating to 0.213 BCF at Index's net revenue interest of 5.25%. 31 Industry Overview Over the past few years, oil and gas prices have been high; however, over the last couple of years, the cost of services has increased to offset most of the gain from high product prices. In general, very large companies have focused on onshore plays in which they have a significant acreage position and technological supremacy. Smaller companies have searched for niche plays that have been overlooked. Index has tried to capitalize by using smaller company intelligence to select those prospects that rank highly against Index’s current portfolio. Because exploration has developed offshore, the onshore is lagging in exploitation of the latest offshore ideas. Index hopes to capitalize on this oversight. Business Strategy - Maintain Risk Managed Approach The Company has adjusted its business strategy to include more high-impact wells that can deliver, if successful, much higher value, volume, and follow-on potential that has the potential to deliver exponential growth. The Company also protects itself and its investors by limiting any single prospect investment to a small percentage of the overall funding that the company has at its disposal. Competitive Conditions in the Business Index is a small independent oil and gas exploration and production company that represents much less than 1% of the oil and gas industry. It faces competition from other oil and gas companies in all aspects of its business, including acquisition of producing properties and oil and gas leases, and obtaining goods, services and labor. Many of its competitors have substantially greater financial and other resources. Factors that affect Index’s ability to acquire properties include available funds, available information about the property and its standards established for minimum projected return on investment. Many of these companies explore for, produce and market oil and natural gas, carry on refining operations and market the resultant products on a worldwide basis. The primary areas in which we encounter substantial competition are in locating and acquiring desirable leasehold acreage for our drilling operations, locating and acquiring attractive producing oil and natural gas properties, and obtaining purchasers and transporters of the oil and natural gas we produce. There is also competition between producers of oil and natural gas and other industries producing alternative energy and fuel. Furthermore, competitive conditions may be substantially affected by various forms of energy legislation and/or regulation considered from time to time by the government of the United States; however, it is not possible to predict the nature of any such legislation or regulation that may ultimately be adopted or its effects upon our future operations. Such laws and regulations may, however, substantially increase the costs of exploring for, developing or producing natural gas and oil and may prevent or delay the commencement or continuation of a given operation. The effect of these risks cannot be accurately predicted. Customers Index sells its crude oil and natural gas production to independent purchasers.
